
	
		II
		110th CONGRESS
		1st Session
		S. 2001
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Lieberman (for
			 himself, Ms. Landrieu, and
			 Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education
		  Act of 1965, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the All Students Can Achieve
			 Act.
		2.Table of
			 contents
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—GROWTH MODELS, DATA SYSTEMS, AND EFFECTIVE
				TEACHERS
				Sec. 101. Purpose.
				Sec. 102. Authorization of appropriations.
				Sec. 103. Requiring States to measure teacher effectiveness and
				permitting growth models.
				Sec. 104. Data systems.
				Sec. 105. Highly effective teachers and principals.
				Sec. 106. Permitting growth model systems.
				Sec. 107. Innovative teacher and school incentive
				programs.
				TITLE II—CLOSING THE ACHIEVEMENT GAP
				Sec. 201. Purpose.
				Sec. 202. Equitable distribution of highly effective teachers
				and non-Federal funding.
				Sec. 203. Strengthen and focus State capacity for school
				improvement efforts.
				TITLE III—ACHIEVING HIGH STANDARDS
				Sec. 301. Purposes.
				Sec. 302. Authorization of appropriations.
				Part
				A—American Standards and Assessments
				Sec. 311. American standards and assessments.
				Part B—P–16 Education Stewardship Systems
				Sec. 321. P–16 education stewardship commission.
				Sec. 322. P–16 education State plans.
				Sec. 323. P–16 education stewardship system grants.
				Sec. 324. Reports.
				TITLE IV—STRENGTHENING ACCOUNTABILITY
				Sec. 401. Purposes.
				Sec. 402. Authorizations.
				Sec. 403. School intervention plan development.
				Sec. 404. Comprehensive and focused intervention.
				Sec. 405. Counting all children.
				Sec. 406. Including already-required science assessments in
				adequate yearly progress.
				Sec. 407. Mathematics and science partnerships.
				Sec. 408. Children with disabilities and children who are
				limited English proficient.
				Sec. 409. Early childhood development.
				Sec. 410. Adjunct teacher corps.
				TITLE V—ENHANCEMENTS
				Sec. 501. Purposes.
				Sec. 502. Authorizations.
				Sec. 503. Public school choice.
				Sec. 504. Public charter schools.
				Sec. 505. Parental involvement.
				Sec. 506. Response to intervention.
				Sec. 507. Universal design for learning.
				Sec. 508. Doubling scientific-based education research at
				Department of Education.
				Sec. 509. Supplemental educational services.
				Sec. 510. Increasing support for foster children and
				youth.
				Sec. 511. Graduation rates.
				Sec. 512. District wide high schools reform.
			
		IGROWTH MODELS,
			 DATA SYSTEMS, AND EFFECTIVE TEACHERS
			101.PurposeThe purposes of this title are to—
				(1)require States to
			 measure teacher and principal effectiveness;
				(2)develop data
			 systems to measure effectiveness and to permit growth models;
				(3)provide States
			 with the opportunity to opt out of the highly qualified teacher requirements of
			 section 1119 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6319) once a State implements a highly effective
			 teacher system; and
				(4)provide enhanced
			 funding flexibility for States and local educational agencies with highly
			 effective teacher and principal systems described in section 1119A of such Act
			 (as amended by this Act).
				102.Authorization
			 of appropriationsFor the
			 purpose of carrying out sections 104, 105, and 106, and the amendments made by
			 these sections, there are authorized to be appropriated $400,000,000 for fiscal
			 year 2008, $400,000,000 for fiscal year 2009, $500,000,000 for fiscal year
			 2010, $500,000,000 for fiscal year 2011, and $600,000,000 for fiscal year 2012.
			 The Secretary shall allot to each State—
				(1)an amount that
			 bears the same relation to 50 percent of such funds as the number of students
			 in kindergarten through grade 12 in the State bears to the number of all such
			 students in all States; and
				(2)an equal share of
			 the remaining 50 percent of such funds.
				103.Requiring
			 States to measure teacher effectiveness and permitting growth
			 modelsSection 2112(b) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6612(b)) is amended by adding at the end the following:
				
					(13)Not later than 4
				years after the date of enactment of the All
				Students Can Achieve Act, a plan to implement a system of
				identifying highly effective teachers and principals as required under section
				1119A.
					.
			104.Data
			 systemsSubpart 1 of part A of
			 title I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) is amended by inserting after section
			 1120B the following:
				
					1120C.Data Systems
				and Requirements
						(a)In
				generalA State receiving assistance under this part shall, not
				later than 4 years after the date of enactment of the
				All Students Can Achieve
				Act—
							(1)develop a
				longitudinal data system for the State or as part of a State consortium that
				meets the requirements of this section; and
							(2)implement the data
				system after submitting to the Secretary an independently conducted audit
				certifying that the data system meets the requirements of this section.
							(b)Data system
				elementsThe data system required by subsection (a) shall include
				the following:
							(1)The use of a
				unique statewide student identifier for each student enrolled in a school in
				the State that remains stable over time.
							(2)The ability to
				match the assessment records to each individual student, for each year the
				student is enrolled in a school in the State.
							(3)The collection and
				processing of data at the student level, including—
								(A)information on
				students who have not participated in the State academic assessments described
				in section 1111(b)(3) and the reasons those students did not
				participate;
								(B)student enrollment,
				demographic, including English language proficiency and native language, and
				academic and intervention program participation information;
								(C)information
				regarding student participation in supplemental educational services under
				section 1116(e), including—
									(i)the
				type of supplemental educational services provided;
									(ii)the dates of such
				services; and
									(iii)the
				identification of the providers of such services;
									(D)student transcript
				data; and
								(E)the existence of
				an individualized educational plan and other evaluations.
								(4)Data for each
				group described in section 1111(b)(2)(c)(v)), regarding—
								(A)the graduation
				rate, as defined in section 1111(b)(2)(C)(vi), and an on-time cohort graduation
				rate; and
								(B)each other
				academic indicator used by the State under section 1111(b)(2)(C)(vii) for
				public elementary school students.
								(5)A statewide audit
				system to ensure the validity and reliability of data in such system.
							(6)A unique statewide
				teacher identifier for each teacher employed in the State that—
								(A)remains stable
				over time and matches student records, including assessments, to the
				appropriate teacher; and
								(B)provides access to
				teacher data elements, including—
									(i)grade levels and
				subjects of teaching assignment;
									(ii)preparation
				program participation; and
									(iii)professional
				development program participation.
									(7)Ability to link
				information from the data system to public higher education data systems in the
				State, in order to gather information on postsecondary education enrollment,
				placement, persistence, and attainment.
							(c)Data system
				requirementsA State implementing a data system required under
				this section shall—
							(1)develop and
				implement such system in a manner to ensure—
								(A)the privacy of
				student records in the data system, in accordance with the Family Educational Rights and Privacy Act of
				1974 commonly known as Section 444 of the
				General Education Provisions Act;
								(B)the use of
				effective data architecture (including standard definitions and formatting) and
				warehousing, including the ability to link student records over time and across
				databases and to produce standardized or customized reports;
								(C)the
				interoperability among software interfaces used to input, access, and analyze
				the data of such system;
								(D)the
				interoperability with the system linking migrant student records required under
				part C;
								(E)the electronic
				portability of data and records in the system; and
								(2)provide training
				for the individuals using and operating such system.
							(d)Preexisting data
				systemsA State that has developed and implemented a longitudinal
				data system before the date of enactment of the
				All Students Can Achieve Act
				may utilize such system for purposes of this section, if the State submits to
				the Secretary an independently conducted audit described in subsection
				(a)(2).
						(e)ComplianceBeginning
				on the date that is 4 years after the date of enactment of the
				All Students Can Achieve Act,
				if the Secretary finds, after notice and an opportunity for a hearing, that a
				State has failed to meet the requirements of this section, the Secretary may,
				at the discretion of the Secretary, suspend or limit the State’s eligibility
				for assistance under title I of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 6311 et seq.).
						(f)Regional
				consortia data system grant program
							(1)In
				generalFrom amounts authorized under paragraph (5), the
				Secretary shall award grants, in accordance with paragraph (3), to regional
				consortia of States for the activities described in paragraph (4).
							(2)ApplicationA
				regional consortium desiring to receive a grant under this subsection shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
							(3)Award basis and
				allotmentsThe Secretary shall reserve up to $50,000,000 of the
				funds authorized under section 102 to award grants, on a competitive basis, to
				regional consortia of States.
							(4)Use of
				fundsA regional consortium receiving a grant under this
				subsection shall use grant funds to develop data systems for multi-State use
				that meet the requirements of this
				section.
							.
			105.Highly
			 effective teachers and principalsSubpart 1 of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.) is amended by inserting after section 1119 the following:
				
					1119A.Highly
				effective teachers and principals
						(a)In
				generalNot later than 2 years after completing the data system
				requirements in section 1120C and not later than 6 years after the date of
				enactment of the All Students Can Achieve
				Act, a State receiving assistance under this title shall
				implement a highly effective teacher and principal system by—
							(1)determining the
				requirements necessary to become a highly effective teacher in the State, which
				shall—
								(A)be based primarily
				on objective measures of student achievement; and
								(B)at a minimum,
				include that the teacher has demonstrated success in—
									(i)effectively
				conveying and explaining academic subject matter, as evidenced by the increased
				student academic achievement of the teacher’s students; and
									(ii)employing
				strategies that—
										(I)are based on
				scientifically based research;
										(II)are specific to
				the academic subject matter being taught; and
										(III)focus on the
				identification of, and tailoring of academic instruction to, students’ specific
				learning needs, particularly children with disabilities, students with limited
				English proficient, and students who are gifted and talented;
										(2)determining the
				requirements necessary to become a highly effective principal in the State,
				which shall be based primarily on increased student academic achievement of
				each group described in section 1111(b)(2)(C)(v) in the principal’s school, as
				compared to the achievement growth of other schools with similar student
				populations to the principal’s school, as determined by the State; and
							(3)implementing a
				system of identifying teachers and principals determined to be highly effective
				based on the requirements established by the State under paragraphs (1) and
				(2).
							(b)Peer review
				processThe Secretary shall establish a peer review process to
				annually evaluate and rate each State’s highly effective teacher and principal
				requirements, identification system, and resulting data.
						(c)Reservation of
				fundsThe Secretary shall reserve not more than 10 percent of the
				funds appropriated for this section or $60,000,000, whichever is less—
							(1)to conduct,
				commission, and disseminate research to determine the most effective methods of
				determining teacher effectiveness based on objective measures of growth in
				student achievement; and
							(2)to study the most
				effective uses of such data in improving student achievement.
							(d)Waiver of highly
				qualified teacher requirements
							(1)Waiver
				applicationA State establishing a highly effective teacher and
				principal system under this section may request a waiver of the highly
				qualified teacher requirements under subparagraphs (C) and (E) of section
				1114(b)(1) and sections 1115(c)(1)(E) and 1119(a) for the State and the local
				educational agencies within the State, by submitting an application for a
				waiver to the Secretary at such time, in such manner, and containing such
				information as the Secretary may reasonably require.
							(2)Granting of
				waiverNotwithstanding subparagraphs (C) and (E) of section
				1114(b)(1) and sections 1115(c)(1)(E) and 1119(a), the Secretary shall waive
				the highly qualified teacher requirements under such sections for a State and
				the local educational agencies within the State—
								(A)if the State
				demonstrates, in the application described in paragraph (1), that the
				State—
									(i)has implemented a
				highly effective teacher and principal system that meets the requirements of
				subsection (a) for not less than 1 year; and
									(ii)has baseline data
				regarding student achievement linked to teacher data for the schools in the
				State for not less than the 2 years preceding the year that the system is
				implemented; and
									(B)the peer review
				panel described in subsection (b) has determined the State’s system to be
				meritorious for the preceding year.
								(e)Funding
				flexibilityThe Secretary shall waive, upon the request of a
				State that has a highly effective teacher and principal system that has been
				determined to be meritorious by the peer review panel described in subsection
				(b), the limitations on transfers under section 6123(a) and 6123(b).
						(f)Consequences for
				teachers who are not highly effective
							(1)Professional
				developmentIf a local educational agency receiving assistance
				under this part evaluates a teacher and finds that the teacher is not highly
				effective, the local educational agency shall provide the teacher with
				professional development and other support specifically designed to enable such
				teacher to produce student learning gains sufficient to become highly
				effective. Such professional development and support shall be provided during
				not less than the 4 years following the teacher’s identification as not highly
				effective or until the teacher is evaluated as effective.
							(2)Placement of
				teachers who do not become highly effectiveA local educational
				agency receiving assistance under this part shall not employ in a school
				receiving assistance under this part a teacher who has been evaluated as not
				highly effective and, 4 years after such evaluation, is still evaluated as not
				highly effective, until such time as the teacher is evaluated as highly
				effective.
							(g)Consequences for
				principals who are not highly effective
							(1)Professional
				developmentIf a local educational agency receiving assistance
				under this part evaluates a principal and finds that the principal is not
				highly effective, the local educational agency shall provide the principal with
				professional development and other support specifically designed to enable such
				principal to produce student learning gains sufficient to become highly
				effective. Such professional development and support shall be provided during
				not less than 2 years following the identification as not highly effective or
				until the principal is evaluated as effective.
							(2)Placement of
				principals who do not become highly effectiveA State or local
				educational agency receiving assistance under this part shall not employ in a
				school receiving assistance under this part a principal who has been evaluated
				as not highly effective and, 3 years after such evaluation, is still evaluated
				as not highly effective, until such time as the principal is evaluated as
				highly effective.
							(h)Bargaining
				agreement exception and restrictions on new agreements
							(1)In
				generalThe Secretary shall not determine that a State or local
				educational agency has failed to comply with section 1119A if the reason for
				the agency’s non-compliance is a contract or collective bargaining agreement
				that was entered into prior to the date of enactment of this Act.
							(2)RestrictionsA
				local educational agency or State educational agency shall not enter into a new
				contract or collective bargaining agreement or renew or extend a contract or
				collective bargaining agreement that prevents the local educational agency or
				State educational agency from meeting the requirements of section 1119A after
				the date of enactment of this
				Act.
							.
			106.Permitting
			 growth model systemsSection
			 1111b of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)) is amended by adding at the end the
			 following:
				
					(11)Use of growth
				model systems
						(A)Definition of
				growth model systemIn this paragraph, the term growth
				model system means a system that—
							(i)calculates the
				academic growth of each individual student served by a school in the State over
				time;
							(ii)establishes growth
				targets for each such student, including students who already meet or exceed
				the proficient or advanced level of academic achievement on a State assessment
				required under section 1111(b)(3); and
							(iii)meets the
				minimum standards regarding data systems and data quality that the secretary
				establishes pursuant to regulation, which standards shall include requirements
				that the system—
								(I)matches the
				assessment records of a student to the student for each year the student is
				enrolled in a public school in the State; and
								(II)measures student
				growth at the classroom and school levels.
								(B)Use of growth
				model systemsNotwithstanding any other provision of law, for
				purposes of any provision that requires the calculation of a number or
				percentage of students who meet or exceed the proficient level of academic
				achievement on a State assessment under paragraph (3), a State authorized by
				the Secretary to use a growth model system under subparagraph (D) shall
				calculate such number or percentage by counting—
							(i)the students who
				meet or exceed the proficient level of academic achievement on the State
				assessment; and
							(ii)the students who
				are on a 3-year growth trajectory toward meeting or exceeding the proficient
				level.
							(C)ApplicationA
				State desiring to develop, enhance, or implement a growth model system shall
				submit an application to the Secretary, at such time, in such manner, and
				containing such information as the Secretary may require. This application
				shall include a description of how students with disabilities and English
				language learners will be included in growth models.
						(D)Authorization
				for a growth model systemThe Secretary shall authorize a State
				that has submitted an application to use a growth model system for the purposes
				of calculating adequate yearly progress if the Secretary determines
				that—
							(i)the State has the
				capacity to track individual academic growth for not less than the 2 school
				years preceding the year of application; and
							(ii)the State has
				developed a plan for implementing a highly effective teacher and principal
				evaluation system.
							(E)Rule for existing
				growth model pilot programsNotwithstanding this section, a State
				that, as of the day before the date of enactment of the
				All Students Can Achieve Act,
				has been approved by the Secretary to carry out a growth model as a pilot
				program, may continue to participate in the pilot program instead of the
				requirements of this section, at the Secretary’s
				discretion.
						.
			107.Innovative
			 teacher and school incentive programsPart C of title II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6671 et seq.) is amended by adding at the end the following:
				
					6Innovative Teacher
				and School Incentive Programs
						2371.Innovative
				teacher and school incentive programs
							(a)Grant fund for
				innovative teacher programs
								(1)Grants
				authorizedFrom amounts appropriated for this subsection, the
				Secretary shall award grants to eligible States to enable the eligible
				States—
									(A)to implement
				programs to improve professional development for public school educators such
				as—
										(i)establishing
				professional development committees, which are primarily composed of teachers,
				to evaluate the school’s professional development activities and develop a plan
				for future activities that better meet the needs of the teachers and the
				students the teachers serve; and
										(ii)providing funding
				to local education agencies to increase the number of professional development
				release days; and
										(B)to reform teacher
				compensation, assignment, and tenure policies, including policies providing
				incentives to encourage the best teachers to teach high-need subjects or in
				high-need schools.
									(2)Definition of
				eligible StateIn this subsection, the term eligible
				State means a State that, in evaluating teachers, uses objective
				measures of student learning growth as the primary indicators of teacher
				performance.
								(3)ApplicationAn
				eligible State desiring a grant under this subsection shall submit an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
								(4)Use of peer
				review panelIn awarding a grant under this subsection, the
				Secretary shall—
									(A)establish a peer
				review process to provide recommendations to the Secretary regarding awarding
				grants under this section; and
									(B)ensure that the
				participants in the peer review process include experts or researchers with
				knowledge regarding appropriate statistical methodology for assessing teacher
				effectiveness.
									(b)Grants for
				innovative school incentive programs
								(1)Grants
				authorizedFrom amounts appropriated for this subsection, the
				Secretary shall award grants, on a competitive basis, to States to enable the
				States to implement school-based reward systems that recognize the teamwork
				(for example, among teachers, administrators, counselors, resource staff, media
				specialists, and other staff) necessary to improve eligible schools in
				low-income areas receiving assistance under title I.
								(2)ApplicationA
				State desiring a grant under this subsection shall submit an application at
				such time, in such manner, and containing such information as the Secretary may
				reasonably require.
								(3)Use of
				fundsA State receiving a grant under this subsection shall use
				the grant to implement a school-based reward system described in paragraph (4)
				for eligible schools.
								(4)School-based
				reward systemA school-based reward system funded under this
				subsection shall—
									(A)provide award
				amounts to eligible schools based on—
										(i)the degree of
				improvement of student performance;
										(ii)the number of
				students in the school; and
										(iii)the number of
				teachers, administrators, and staff serving the school;
										(B)give the eligible
				school the discretion to determine the appropriate uses described in
				subparagraph (C), with guidance and oversight provided by the State educational
				agency; and
									(C)require that the
				awards be used by the school for any of the following:
										(i)Non-recurring
				bonuses for teachers, administrators, and staff at the school.
										(ii)The addition of
				temporary personnel to continue the school’s improvement.
										(iii)Providing a
				limited number of teachers with reduced teaching schedules to permit the
				teachers to act as mentors at the school or at other schools receiving
				assistance under title I.
										(5)Definition of
				eligible schoolIn this subsection, the term eligible
				school means an elementary or secondary school that—
									(A)is in the highest
				third of schools in the State in terms of the percentage of students eligible
				for free or reduced-price lunches under the Richard B. Russell National School
				Lunch Act; and
									(B)shows significant
				improvement in student performance, as compared to similar schools.
									(c)ReportThe
				Secretary shall annually report to Congress on the grants awarded under
				subsections (a) and (b) and shall evaluate the effectiveness of such
				grants.
							(d)AuthorizationFor
				the purpose of carrying out this subsection, there are authorized to be
				appropriated $200,000,000 for fiscal year 2008 and for each of the 4 succeeding
				fiscal
				years.
							.
			IICLOSING THE
			 ACHIEVEMENT GAP
			201.PurposeThe purposes of this title are to—
				(1)require the
			 equitable distribution of effective teachers and non-Federal funding;
				(2)increase
			 authorizations for school-improvement funds; and
				(3)provide incentives
			 for States to maintain rigorous assessments by distributing these
			 school-improvement funds according to the number of schools in need of
			 improvement.
				202.Equitable
			 distribution of highly effective teachers and non-Federal funding
				(a)In
			 generalSubpart 1 of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.) is further amended by adding at the end the following:
					
						1120D.Equitable
				distribution of highly effective teachers and non-Federal funding
							(a)Annual State
				educational agency report
								(1)In
				generalEach State educational agency receiving assistance under
				this part shall annually prepare and submit to the Secretary, and make
				available to the public, a report on the equitable distribution of—
									(A)highly effective
				teachers and principals in the State; or
									(B)in the case of a
				State that has not yet implemented a highly effective teacher system under
				section 1119A or for which highly effective teacher evaluations have not been
				completed, highly qualified teachers in the State.
									(2)State report
				contentThe report described in paragraph (1) shall include the
				following:
									(A)The percentage of
				public elementary school and secondary school teachers in the State who are not
				highly effective or highly qualified, as applicable.
									(B)The specific steps
				the State educational agency is taking to address any disproportionate
				assignment of teachers who are not highly effective or highly qualified in the
				schools and local educational agencies of the State.
									(C)A description of
				progress made regarding the State’s capacity to implement a system for
				measuring individual teacher effectiveness.
									(D)A comparison
				between the elementary and secondary schools in the State in the highest
				quartile in terms of the percentage of students eligible for free and
				reduced-price lunches under the Richard B. Russell National School Lunch Act,
				and such schools in the lowest quartile, with respect to each of the
				following:
										(i)The annual teacher
				attrition rate.
										(ii)The percentage of
				classes taught by teachers who are not highly effective or highly qualified, as
				applicable.
										(iii)The percentage of
				such schools with principals who are not highly effective, if the State has
				implemented highly effective principal evaluations under section 1119A.
										(E)A comparison
				between the public schools in the State in the highest quartile in terms of the
				percentage of minority student enrollment, and such schools in the lowest
				quartile, with respect to each category described in clauses (i) through (iii)
				of subparagraph (D).
									(F)A compendium of
				statewide data and local educational reports described in subsection
				(b).
									(G)Such other
				information as the Secretary may reasonably require.
									(b)Annual local
				educational agency report
								(1)In
				generalEach local educational agency receiving assistance under
				this part shall annually prepare and submit to the State educational agency,
				and make available to the public, a report on the equitable distribution
				of—
									(A)highly effective
				teachers and principals in the elementary and secondary schools served by the
				local educational agency; or
									(B)in the case of a
				local educational agency in a State that is not implementing a highly effective
				teacher system under section 1119A or for which highly effective teacher
				evaluations have not been completed, highly qualified teachers in the
				elementary and secondary schools served by the local educational agency.
									(2)Report
				contentsThe report required under this subsection shall
				include—
									(A)The percentage of
				public elementary school and secondary school teachers employed by the local
				educational agency who are not highly effective or highly qualified, as
				applicable.
									(B)The specific steps
				the local educational agency is taking to address any disproportionate
				assignment of teachers who are not highly effective or highly qualified, as
				applicable.
									(C)A comparison
				between the elementary schools and secondary schools served by the local
				educational agency in the highest quartile in terms of the percentage of
				students eligible for free and reduced-price lunches under the Richard B.
				Russell National School Lunch Act, and such schools in the lowest quartile,
				with respect to each of the following:
										(i)The annual teacher
				attrition rate.
										(ii)The percentage of
				classes taught by teachers who are not highly effective or highly qualified, as
				applicable.
										(iii)The percentage
				of public schools with principals who are not highly effective, in States that
				have implemented highly effective principal evaluations under section
				1119A.
										(D)A comparison
				between the public schools served by the local educational agency in the
				highest quartile in terms of minority student enrollment, and such schools in
				the lowest quartile, with respect to each category described in clauses (i)
				through (iii) of subparagraph (C).
									(E)Specific,
				measurable, and quantifiable annual goals for achieving equity in the
				distribution of teachers who are highly effective or highly qualified, as
				applicable.
									(F)Such other
				information as the Secretary may reasonably require.
									(c)Local
				educational agency plansNot later than 180 days after the date
				of enactment of the All Students Can Achieve
				Act, each local educational agency receiving assistance under
				this part shall submit a plan to the State educational agency that describes
				how the local educational agency will achieve equitable assignment of highly
				effective teachers (or, in the case of a local educational agency in a State
				that has not yet implemented a highly effective teacher system, highly
				qualified teachers) to high-poverty and high-minority schools.
							1120E.Equitable
				distribution of non-Federal funding
							(a)Requirements
								(1)In
				generalNot later than 3 years after the date of enactment of the
				All Students Can Achieve Act,
				each State educational agency receiving assistance under this title shall
				provide evidence to the Secretary that the non-Federal funds used by the State
				for public elementary and secondary education, including those funds used for
				actual, and not estimated or averaged, teacher salaries, based upon classroom
				hours, for each fiscal year, are distributed equitably across the schools
				within each local educational agency.
								(2)Information on
				school report cardsIf, for a fiscal year, a school receiving
				assistance under this part receives significantly less than the average
				non-Federal school funding provided to schools in the local educational agency
				for such year, the local educational agency shall include in the school report
				card required under section 1111(h)(2)(B)(ii) for such school the amount by
				which the school’s non-Federal school funding is significantly below the
				average non-Federal school funding for schools served by the local educational
				agency.
								(3)EvaluationTwo
				years after the date of enactment of the All
				Students Can Achieve Act, and every year thereafter, the
				Inspector General of the Department shall—
									(A)evaluate 5 State
				educational agencies that receive assistance under this part and 10 local
				educational agencies that receive assistance under this part, to determine such
				agencies’ progress in meeting the requirements of this section; and
									(B)prepare and
				distribute a report regarding the findings of the evaluation to the Secretary
				and to the Committee on Health, Education, Labor, and Pensions of the Senate
				and the Committee on Education and Labor of the House of
				Representatives.
									(b)Regulations and
				guidelines
								(1)State
				educational agency regulationsNot later than 180 days after the
				date of enactment of the All Students Can
				Achieve Act, the Secretary shall promulgate regulations for State
				educational agencies regarding how to review the State educational agency’s
				rules and guidelines and work with local educational agencies to establish
				plans and timelines for providing equitable non-Federal funding to all schools
				in the State who receive assistance under this title.
								(2)Guidelines for
				local educational agenciesNot later than 1 year after the
				issuance of the regulations described in paragraph (1), each State educational
				agency receiving assistance under this part shall—
									(A)develop guidelines
				for local educational agencies regarding the local educational agencies’
				responsibilities under this section; and
									(B)distribute such
				guidelines to the local educational agencies and make such guidelines publicly
				available.
									(3)Local
				educational agency plansNot later than 180 days after the
				receipt of the State educational agency’s guidelines described in paragraph
				(2), each local educational agency in the State that receives assistance under
				this part shall develop and submit to the State educational agency a plan
				that—
									(A)describes how the
				local educational agency will ensure the equitable distribution of non-Federal
				funds;
									(B)includes a timeline
				that provides for the implementation of the plan by not later than 3 years
				after the local educational agency has received the guidelines under paragraph
				(3); and
									(C)shall be made
				publicly available.
									(c)Definition of
				non-Federal fundsIn this section, the term non-Federal
				funds means the amount of State and local funds provided to a school
				(including those State and local funds used for teacher salaries but not
				including any Federal funding).
							1120F.Make whole
				provisionsIf a State has not
				achieved an equitable distribution, within local educational agencies, of
				effective teachers and non-Federal funds 3 years after the date of enactment of
				the All Students Can Achieve
				Act, the Secretary may withhold a portion of the State’s funds
				under the All Students Can Achieve
				Act.
						.
				(b)Report
			 cardSection 1111(h)(2)(B)(ii) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(h)(2)(B)(ii)) is
			 amended—
					(1)in subclause (I),
			 by striking and after the semicolon;
					(2)in subclause (II),
			 by striking the period and inserting a semicolon and and ;
			 and
					(3)by inserting after
			 subclause (II), as so amended, the following:
						
							(III)the information
				required under section 1120E(a)(2), if required for such school;
				and
							.
					203.Strengthen and
			 focus State capacity for school improvement efforts
				(a)School
			 improvement grant authorization of appropriationsSection 1002(i)
			 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6302(i)) is amended by striking appropriated $500,000,000
			 and all that follows through the period and inserting “appropriated—
					
						(1)$600,000,000 for
				fiscal year 2008;
						(2)$700,000,000 for
				fiscal year 2009;
						(3)$800,000,000 for
				fiscal year 2010;
						(4)$900,000,000 for
				fiscal year 2011; and
						(5)$1,000,000,000 for
				fiscal year
				2012.
						.
				(b)State
			 administrationSection 1003 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6303) is amended—
					(1)in subsection
			 (g)(2), by striking the funds received by the States, the Bureau of
			 Indian Affairs, and the outlying areas, respectively, for the fiscal year under
			 parts A, C, and D of this title. and inserting the number of
			 schools in the States, the Department of Interior, and the outlying areas,
			 respectively, that are not making adequate yearly progress for the most recent
			 school year for which information is available.; and
					(2)by adding at the
			 end the following:
						
							(h)Additional
				amounts for administrative costs
								(1)In
				generalNotwithstanding subsections (a), (b), and (g), in
				addition to the amounts reserved under subsection (a) but not allocated under
				subsection (b)(1) and the amounts of a grant award described in subsection
				(g)(7), a State may use an additional percentage of the amounts reserved under
				subsection (a) and the grant award under subsection (g), not to exceed 15
				percent of the sum of such reserved amounts and grant award, if the State
				matches the dollar amount of such additional amount with an equal amount of
				State funds.
								(2)Use of
				fundsA State that elects to use an additional percentage
				described in paragraph (1) shall use such funds, and the required matching
				State funds, to build more capacity at the State level to diagnose, intervene
				in, and assist schools—
									(A)by supporting
				State personnel in carrying out the responsibilities under this section;
				or
									(B)by entering into
				contracts with non-profit entities with a record of assisting in the
				improvement of persistently low-performing
				schools.
									.
					(c)Extending the
			 four percent school improvement State reservationsSection 1003
			 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6303) is amended in subsection (a)—
					(1)by striking
			 2 percent and inserting 4 percent; and
					(2)by striking
			 for fiscal years 2002 and all that follows through
			 2007, and inserting for each fiscal year.
					IIIACHIEVING HIGH
			 STANDARDS
			301.PurposesThe purposes of this title are to—
				(1)enhance the
			 National Assessment Governing Board and the Board’s responsibilities to develop
			 21st century performance-based American standards and assessments, including
			 world-class alternate assessments for students with disabilities and
			 English-language learners, with incentives for States to adopt voluntarily the
			 American standards and assessments;
				(2)align State
			 curricula with college and workplace needs through State P–16 commissions
			 covering pre-kindergarten through college in the subjects of reading or
			 language arts, history, science, technology, engineering, and mathematics;
			 and
				(3)require the
			 Department of Education to report annually on the quality and rigor of the
			 model American and the State standards and assessments.
				302.Authorization
			 of appropriationsFor the
			 purpose of carrying out this title and the amendments made by this title, in
			 addition to other amounts already authorized, there are authorized to be
			 appropriated $250,000,000 for fiscal year 2008 and for each of the 4 succeeding
			 fiscal years.
			AAmerican Standards
			 and Assessments
				311.American
			 standards and assessments
					(a)National
			 assessment governing boardSection 302 of the National
			 Assessment of Educational Progress Authorization Act (20 U.S.C.
			 9621) is amended—
						(1)in subsection
			 (b)(1)—
							(A)in subparagraph
			 (G), by striking Three classroom teachers representing and
			 inserting Six classroom teachers with 2 each
			 representing;
							(B)in subparagraph
			 (H), by striking One representative of business or industry and
			 inserting Three representatives of business or industry;
			 and
							(C)by adding at the
			 end the following: (O) Two members from higher
			 education.;
							(2)in subsection
			 (e)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (I), by striking and after the semicolon;
								(ii)in
			 subparagraph (J), by striking the period and inserting ; and;
			 and
								(iii)by
			 adding at the end the following:
									
										(K)(i)create American content
				and performance standards and assessments in language arts or reading,
				mathematics, and science for grades 3 through 12;
											(ii)create high-quality alternative
				assessments for students with disabilities and English-language learners for
				use by States;
											(iii)provide web-based mechanisms for
				States to receive timely results from these assessments and alternate
				assessments;
											(iv)extrapolate such standards and
				assessments based on the National Assessment of Educational Progress
				frameworks; and
											(v)ensure that such standards and
				assessments are aligned with college and workplace readiness
				skills.
											;
				and
								(B)by adding at the
			 end the following:
								
									(7)Report on
				American standardsThe Assessment Board shall issue a report to
				the Secretary containing the model standards and describe the assessments
				specified in paragraph
				(1)(K).
									;
							(3)in subsection
			 (f)—
							(A)in paragraph
			 (2)(B), by striking not more than six; and
							(B)by adding at the
			 end the following:
								
									(3)DetaileesAny
				Federal Government employee may be detailed to the Governing Board without
				reimbursement from the Board, and such detailee shall retain the rights,
				status, and privileges of such employee’s regular employment without
				interruption.
									.
							(b)Amendment to
			 State plansSection 1111 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311) is amended—
						(1)in subsection
			 (c)(2), by striking reading and mathematics and inserting
			 reading, mathematics, and science; and
						(2)by adding at the
			 end the following:
							
								(n)Use by States of
				model American standards and assessments
									(1)In
				generalNotwithstanding any other provision of this Act, upon
				issuance of the report under section 302(e)(7) of the National
				Assessment of Educational Progress Authorization Act, each State
				desiring to receive funding under this part shall—
										(A)adopt the model
				American standards and assessments specified in that report for use in carrying
				out this section;
										(B)modify the State’s
				existing academic standards and assessments to align with those model American
				standards and assessments; or
										(C)continue using the
				State’s existing academic standards and academic assessments or those of a
				regional consortium.
										(2)Secretary to
				evaluate standards and assessments of States not adopting model American
				standards and assessmentsThe Secretary shall—
										(A)analyze the
				academic standards and assessments of States that do not adopt the model
				American standards and assessments; and
										(B)compare such
				academic standards and assessments to the model American standards and
				assessments, using a common scale.
										(3)Annual
				reportThe Secretary shall annually report to Congress on any
				variance in quality and rigor between the model American standards and
				assessments adopted by the Assessment Board and the standards and assessments
				used by the States. Until development and implementation of the model American
				standards and assessments adopted by the Assessment Board, the Secretary shall
				report annually to the public on differences between State assessment results
				and results from the National Assessment of Educational
				Progress.
									.
						(c)Amendment to
			 local plansSection 1112(b)(1)(F) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)(F)) is amended
			 by striking reading and mathematics and inserting
			 reading, mathematics, and science.
					(d)National
			 assessment governing boardSection 303 of the National
			 Assessment of Educational Progress Authorization Act (20 U.S.C.
			 9621) is amended—
						(1)in subsection
			 (b)(1), by striking reading, mathematics and inserting
			 reading, mathematics, science;
						(2)in subsection
			 (b)(2)(B), by striking reading and mathematics and inserting
			 reading, mathematics, and science;
						(3)in subsection
			 (b)(2)(C), by striking reading and mathematics and inserting
			 reading, mathematics, and science;
						(4)in subsection
			 (b)(2)(E), by striking reading and mathematics and inserting
			 reading, mathematics, and science;
						(5)in subsection
			 (b)(3)(A)(i), by striking reading and mathematics and inserting
			 reading, mathematics, and science;
						(6)in subsection
			 (b)(3)(A)(ii), by striking reading and mathematics and inserting
			 reading, mathematics, and science; and
						(7)in subsection
			 (b)(3)(C)(ii), by striking reading and mathematics and inserting
			 reading, mathematics, and science.
						BP–16
			 Education Stewardship Systems
				321.P–16 education
			 stewardship commission
					(a)P–16 education
			 stewardship commission
						(1)In
			 generalEach State that receives assistance under part A of title
			 I of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311 et seq.) shall establish a P–16 education stewardship
			 commission that has the policymaking ability to meet the requirements of this
			 section.
						(2)Existing
			 commissionThe State may designate an existing coordinating body
			 or commission as the State P–16 education stewardship commission for purposes
			 of this title, if the body or commission meets, or is amended to meet, the
			 basic requirements of this section.
						(b)Membership
						(1)CompositionEach
			 P–16 education stewardship commission shall be composed of the Governor of the
			 State, or the designee of the Governor, and the stakeholders of the statewide
			 education community, as determined by the Governor or the designee of the
			 Governor, such as—
							(A)the chief State
			 official responsible for administering prekindergarten through grade 12
			 education in the State;
							(B)the chief State
			 official of the entity primarily responsible for the supervision of
			 institutions of higher education in the State;
							(C)bipartisan
			 representation from the State legislative committee with jurisdiction over
			 prekindergarten through grade 12 education and higher education;
							(D)representatives of
			 2- and 4-year institutions of higher education in the State;
							(E)public elementary
			 and secondary school teachers employed in the State;
							(F)representatives of
			 the business community; and
							(G)at the discretion
			 of the Governor, or the designee of the Governor, representatives from
			 pre-kindergarten through grade 12 and higher education governing boards and
			 other organizations.
							(2)Chairperson;
			 meetingsThe Governor of the State, or the designee of the
			 Governor, shall serve as chairperson of the P–16 education stewardship
			 commission and shall convene regular meetings of the commission.
						(c)Duties of the
			 commission
						(1)MeetingsEach
			 State P–16 education stewardship commission shall convene regular
			 meetings.
						(2)Commission
			 recommendationsNot later than 18 months after a State receives
			 funds under section 303, and annually thereafter, the State P–16 education
			 stewardship commission informed by the higher education institutions in the
			 State shall—
							(A)develop
			 recommendations to better align the content knowledge requirements for
			 secondary school graduates with the knowledge and skills needed to succeed in
			 postsecondary education and the workforce in the subjects of reading or
			 language arts, history, mathematics, science, technology, and engineering, and,
			 at the discretion of the Commission, additional academic content areas;
							(B)develop
			 recommendations regarding the prerequisite skills and knowledge, patterns of
			 coursework, and other academic factors including—
								(i)the
			 prerequisite skills and knowledge expected of incoming freshmen at institutions
			 of higher education to successfully engage in and complete postsecondary-level
			 general education coursework without the prior need to enroll in developmental
			 coursework; and
								(ii)patterns of
			 coursework and other academic factors that demonstrate the highest correlation
			 with success in completing postsecondary-level general education coursework and
			 degree or certification programs, particularly with respect to science,
			 technology, engineering, and mathematics; and
								(C)develop
			 recommendations and enact policies to increase the success rate of students in
			 the students’ transition from secondary school to postsecondary education,
			 including policies to increase success rates for—
								(i)students of
			 economic disadvantage;
								(ii)students of
			 racial and ethnic minorities;
								(iii)students with
			 disabilities; and
								(iv)students with
			 limited English proficiency.
								322.P–16 education
			 State plans
					(a)In
			 generalEach State receiving assistance under part A of title I
			 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311 et seq.) shall develop a plan that includes, at a minimum, the
			 following:
						(1)A
			 demonstration that the State will work with the State P–16 education
			 stewardship commission and others, as necessary, to examine the relationship
			 among the content of postsecondary education admission and placement exams, the
			 prerequisite skills and knowledge required to successfully take
			 postsecondary-level general education coursework, the pre-kindergarten through
			 grade 12 courses and academic factors associated with academic success at the
			 postsecondary level, particularly with respect to science, technology,
			 engineering, and mathematics, and existing academic standards and aligned
			 academic assessments.
						(2)A
			 description of how the State will, using the information from the State P–16
			 education stewardship commission, increase the percentage of students taking
			 courses that have the highest correlation of academic success at the
			 postsecondary level, for each of the following groups of students:
							(A)Economically
			 disadvantaged students.
							(B)Students from each
			 major racial and ethnic group within the State.
							(C)Students with
			 disabilities.
							(D)Students with
			 limited English proficiency.
							(3)A
			 description of how the State will distribute the information in the P–16
			 education stewardship commission’s report to the public in the State, including
			 public secondary schools, local educational agencies, school counselors, P–16
			 educators, institutions of higher education, students, and parents.
						(4)An assurance that
			 the State will continue to pursue effective P–16 education alignment
			 strategies.
						(b)SubmissionEach
			 State shall submit the State plan described in subsection (a) to the Secretary
			 not later than 1 year of the date of the enactment of this Act.
					323.P–16 education
			 stewardship system grants
					(a)Program
			 authorizedFrom amounts appropriated under this section, the
			 Secretary shall award grants, from allotments under subsection (b), to States
			 to enable the States—
						(1)to establish P–16
			 education stewardship commissions in accordance with section 321; and
						(2)to carry out the
			 activities and programs described in the State plan submitted under section
			 322.
						(b)AllotmentsThe
			 Secretary shall allot the amounts available for grants under this section
			 equally among the States that have submitted plans described in section 322.
			 Each such plan shall include a demonstration that the State, not later than 5
			 months after receiving grant funds under this section, will establish a P–16
			 education stewardship commission described in section 321.
					324.Reports
					(a)In
			 generalNot later than 18 months after a State receives funds
			 under this section, and annually thereafter, the State P–16 education
			 stewardship commission shall prepare and submit to the Governor, and make
			 easily accessible and available to the public, a clear and concise report that
			 shall include the recommendations described in section 321(c)(2).
					(b)Distribution to
			 the publicNot later than 60 days after the submission of a
			 report under subsection (a), each State P–16 education stewardship commission
			 shall publish and widely distribute the information in the report in various
			 concise and understandable formats to targeted audiences such as—
						(1)all public
			 secondary schools and local educational agencies;
						(2)school
			 counselors;
						(3)P–16
			 educators;
						(4)institutions of
			 higher education; and
						(5)students and
			 parents, especially students and parents of students listed in subparagraphs
			 (A) through (D) of section 322(a)(2) and those entering grade 9 in the next
			 academic year, to assist students and parents in making informed and strategic
			 course enrollment decisions.
						IVSTRENGTHENING
			 ACCOUNTABILITY
			401.PurposesThe purposes of this title are—
				(1)to divide the
			 accountability structure for schools under the Elementary and Secondary
			 Education Act of 1965 to provide—
					(A)comprehensive
			 intervention for schools that do not make adequate yearly progress because
			 groups comprising collectively 50 percent or more of the students in the school
			 have not achieve the State objectives under section 1111(b)(2)(G) of such Act;
			 and
					(B)focused
			 intervention for schools that do not make adequate yearly progress because
			 groups comprising collectively less than 50 percent of the students in the
			 school that have not achieved such objectives;
					(2)to strengthen the
			 program of providing supplemental educational services;
				(3)to count all
			 children and increase rigor by ensuring that the State calculations of adequate
			 yearly progress have limits on student thresholds and also on statistical
			 confidence intervals that do not exceed 95 percent confidence;
				(4)to add science to
			 the subjects included in the adequate yearly progress calculations in the
			 academic assessments under section 1111(b)(3) of such Act;
				(5)to
			 support research and development for mathematics and science
			 partnerships;
				(6)to amend the
			 provisions regarding the accountability for students with disabilities and
			 English-language learners;
				(7)to
			 screen children entering schools identified as in need of comprehensive
			 intervention under section 1116(b)(1) of such Act; and
				(8)to develop the
			 Adjunct Teacher Corps to meet the country’s needs for teachers in critical
			 foreign languages and science, technology, engineering, and mathematics.
				402.AuthorizationsFor the purpose of carrying out this title
			 and the amendments made by this title, there are authorized to be appropriated
			 $250,000,000 for fiscal year 2008 and for each of the 4 succeeding fiscal
			 years.
			403.School
			 intervention plan developmentPart A of title I of the
			 Elementary and Secondary Education Act of 1965 is further
			 amended by inserting before section 1116 the following:
				
					1115A.School
				intervention plan development
						(a)In
				generalA school that does not make adequate yearly progress but
				has not been so identified for the immediate preceding year shall, not later
				than the end of the first year following such identification—
							(1)develop, in
				conjunction with the local educational agency and in consultation with parents,
				teachers, administrators, students, and school-intervention specialists from
				the local educational agency or the State educational agency, a
				school-intervention plan;
							(2)obtain approval of
				the plan from the local educational agency and certification from the
				superintendent that the plan meets the requirements of this subparagraph and is
				reasonably designed to ensure that the school will meet adequate yearly
				progress targets for the following year; and
							(3)after approval,
				make the school-intervention plan publicly available.
							(b)Contents of
				planA school plan under this section shall—
							(1)analyze and
				address systemic causes for the school’s inability to make adequate yearly
				progress;
							(2)identify the
				specific reasons why the school did not make adequate yearly progress;
				and
							(3)articulate a plan
				to improve instruction and achievement that addresses how the school
				will—
								(A)implement
				curriculum and benchmark assessments that are aligned with the State academic
				content standards and student academic achievement standards, if collectively
				more than 50 percent of students are contained within groups that did not meet
				adequate yearly progress;
								(B)expand
				instructional time for students who have not met the proficient level or are
				not making sufficient progress toward reaching such level on the State academic
				assessments;
								(C)ensure that
				first-year teachers are not disproportionately assigned to students described
				in subparagraph (B);
								(D)ensure that all
				teachers in the school receive assistance and support in implementing the
				curriculum, evidence-based intervention models, benchmark assessments, and
				additional instructional time;
								(E)if the subgroup of
				limited English proficient students does not make adequate yearly progress,
				articulate how the school will work with the local educational agency to
				redeploy, as permitted, funds made available to the local educational agency
				under title III;
								(F)if the subgroup of
				students with disabilities did not make adequate yearly progress, articulate
				how the school will work with the local educational agency to redeploy, as
				permitted, funds made available to the local educational agency under the
				Individuals with Disabilities Education Act (20 U.S.C.
				1411 et seq.);
								(G)include data on
				the school, relevant to the factors identified in the plan, from the local
				educational agency’s report under section 1120D; and
								(H)identify specific
				actions that the local educational agency will take to make supplemental
				educational services and public school transfer
				available.
								.
			404.Comprehensive
			 and focused interventionSection 1116 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316) is amended—
				(1)in subsection
			 (a)(1)(B)—
					(A)by striking
			 subject to school improvement and inserting in lieu thereof
			 subject to comprehensive intervention or focused intervention;
			 and
					(B)by striking
			 for school improvement and inserting in lieu thereof for
			 comprehensive intervention or focused intervention;
					(2)by
			 striking subsection (b) and inserting the following:
					
						(b)School
				intervention
							(1)Comprehensive
				interventions
								(A)Identification
									(i)In
				generalA local educational agency shall identify, as in need of
				comprehensive intervention, any elementary school or secondary school served
				under this part that does not make, for 2 or more consecutive years, adequate
				yearly progress as defined in the State’s plan under section 1111(b)(2)
				because—
										(I)the group of all
				students at the school did not meet the objectives set by the State under
				section 1111(b)(2)(G); or
										(II)one or more
				groups of students specified in section 1111(b)(2)(C)(v) that collectively
				represents 50 percent or more of the students in the school’s enrollment did
				not meet such objectives.
										(ii)Transfer to
				focused interventionIn the case of a school that has been
				identified as in need of comprehensive intervention under clause (i), the
				school shall be transferred to the year under the focused intervention
				timeline, as defined in paragraph (2)(A)(i), where the school would have fallen
				if the school had never needed comprehensive intervention, if the
				school—
										(I)makes adequate
				yearly progress for 2 consecutive years for groups that collectively contain
				more than 50 percent of the students; and
										(II)does not make
				adequate yearly progress for one or more subgroups for 2 or more consecutive
				years for the same subgroups.
										(iii)Exiting
				comprehensive interventionIn the case of a school that has been
				identified as in need of comprehensive intervention under clause (i), the
				school shall continue to be identified as in need of comprehensive intervention
				and subject to the requirements of this section until—
										(I)the school makes
				adequate yearly progress for 2 consecutive years for groups that collectively
				contain more than 50 percent of the students; or
										(II)the school year
				following the implementation of a comprehensive restructuring plan under
				subparagraph (E).
										(B)Hiring,
				transferring, and professional development requirements for identified
				schools
									(i)In
				generalSubject to clause (iii), a local educational agency or
				State educational agency receiving assistance under this part shall—
										(I)permit a school
				identified as being in need of comprehensive intervention under subparagraph
				(A) to deny transfer requests from teachers;
										(II)provide such
				school with priority in the hiring timeline for the local educational agency or
				State educational agency; and
										(III)in the case of a
				school that has been identified as being in need of comprehensive intervention
				for 2 or more years, allow the school to add additional professional
				development hours for teachers if the professional development is included as
				part of the approved intervention plan defined in this subsection for the
				school.
										(ii)Determination
				by secretaryEach local educational agency or State educational
				agency receiving assistance under this part shall demonstrate to the Secretary
				that the agency can meet the requirements of clause (i) by not later than 3
				years after the date of enactment of this Act. If the Secretary determines that
				the local educational agency or State educational agency has failed to meet
				this requirement, the Secretary may withhold a portion of funds to the State
				educational agency under this title.
									(iii)Bargaining
				agreement exception and restrictions on new agreements
										(I)In
				generalThe Secretary shall not determine that a State
				educational agency has failed to comply with clause (i) if the reason for the
				agency’s non-compliance is a contract or collective bargaining agreement that
				was entered into prior to the date of enactment of this Act.
										(II)RestrictionsA
				local educational agency or State educational agency shall not enter into a new
				contract or collective bargaining agreement, or renew or extend a contract or
				collective bargaining agreement, that prevents the local educational agency or
				State educational agency from meeting the requirements of clause (i) after the
				date of enactment of the All Students Can
				Achieve Act.
										(C)Plan
				implementation in years 1, 2, 3, and 4
									(i)In
				generalIn the case of a school that has been identified as in
				need of comprehensive intervention for less than 5 consecutive years—
										(I)the school shall
				implement the approved school intervention plan developed under section 1115A;
				and
										(II)not later than
				the beginning of the first school year of intervention plan implementation, and
				for each of the succeeding years if the school remains in need of comprehensive
				or focused intervention, the local educational agency shall arrange for the
				provision of supplemental educational services; and
										(III)by not later
				than 6 weeks before the start of the first school year of intervention plan
				implementation, the local educational agency serving the school shall notify
				the parents of the students attending the school of the parents’ right to
				transfer their child to another public school that is not identified as in need
				of comprehensive intervention including the out of district transfer program in
				section 503.
										(ii)Plan and
				progress reviewIn the case of a school that is required to carry
				out a comprehensive school improvement plan under this subparagraph, the local
				educational agency and the State educational agency shall annually review the
				school’s implementation of the plan and progress for each year that the school
				is designated as in need of comprehensive intervention.
									(D)Restructuring
				plan development in year 4
									(i)In
				generalIn the case of a school identified as in need of
				comprehensive intervention for 4 consecutive years, the local educational
				agency, in consultation with the school and in addition to plan implementation
				as defined in subparagraph (C), shall, by not later than the end of the
				year—
										(I)develop a
				comprehensive restructuring plan, in consultation with school intervention
				specialists, where available, from the State educational agency, parent and
				community representatives, and local government officials;
										(II)obtain—
											(aa)approval of the
				plan from a peer review panel selected by the chief State school officer;
				and
											(bb)certification by
				the chief State school officer that the plan meets the requirements of this
				subparagraph and is designed to ensure that the school will make adequate
				yearly progress in the succeeding years; and
											(III)make the
				comprehensive restructuring plan public.
										(ii)Restructuring
				optionsA comprehensive restructuring plan for a school subject
				to this subparagraph shall include details sufficient to carry out one of the
				following as consistent with State law:
										(I)Closing and
				reopening the school as a charter school even if the addition of such school
				would exceed the State’s limit on the number of charter schools that may
				operate in the State, city, county, or region.
										(II)Closing and
				reopening the school under the management of a private or non-profit
				organization with a proven record of improving schools.
										(III)Closing and
				reopening the school under the direct administration of the State educational
				agency or the chief executive officer of a State or local government entity,
				such as a governor or mayor.
										(IV)Reassigning the
				majority of the staff at the school, and ensuring that in the subsequent year
				the staff serving the school does not have a greater percentage of teachers who
				are not highly effective than the average percentage of such teachers in the
				schools served by the local educational agency.
										(iii)Multiple
				restructuring exception
										(I)ExceptionNotwithstanding
				subparagraph (A) or clause (i), if 10 percent or more of the schools served by
				a local educational agency are required to develop a comprehensive
				restructuring plan, the local educational agency, with the approval and
				cooperation of the State educational agency, may carry out the requirements of
				this subparagraph for a limited number of the lowest performing of such
				schools, as described in subclause (II).
										(II)Limited number
				of schoolsThe number of schools described in this subclause
				shall be not less than the greater of—
											(aa)10
				percent of the number of the schools served by the local educational agency;
				or
											(bb)1.
											(III)Rule for
				nonselected schoolsA school identified for comprehensive
				restructuring that is not one of the limited number of lowest performing
				schools under this clause shall be subject to comprehensive restructuring in
				subsequent years and comparable expenditures under subparagraph (F) unless the
				school exits comprehensive intervention.
										(E)Year
				5—Comprehensive restructuring plan implementationA school that
				has been identified as in need of comprehensive intervention for 5 consecutive
				years, shall, subject to the exemption in subparagraph (D)(iii), fully
				implement the comprehensive restructuring plan by not later than the end of the
				year following such identification.
								(F)Rule of
				constructionNothing in this section shall be construed to
				preclude a local educational agency from implementing a policy of carrying out
				a comprehensive restructuring of a school more quickly than is required by this
				section.
								(2)Focused
				intervention
								(A)Identification
									(i)In
				generalIf any elementary school or secondary school served under
				this part does not, for 2 or more consecutive years, make adequate yearly
				progress as defined in the State’s plan under section 1111(b)(2) but is not
				identified as in need of comprehensive intervention, the local educational
				agency shall identify the school as in need of focused intervention with
				respect to each group of students described in section 1111(b)(2)(C)(v) that
				did not meet the objectives set by the State under section 1111(b)(2)(G) in the
				same subject area for both years.
									(ii)Transfer to
				comprehensive interventionIn the case of a school that has been
				identified as in need of focused intervention under clause (i), the school will
				no longer be under focused intervention if the school does not make adequate
				yearly progress for 2 consecutive years for groups that collectively contain
				more than 50 percent of the students.
									(iii)Exiting
				focused interventionIn the case of a school that has been
				identified as in need of focused intervention with respect to a focused group
				and focused subject under clause (i), the school shall continue to be
				identified as in need of focused intervention and subject to the requirements
				of this section until the focused group meets or exceeds the objectives set by
				the State under section 1111(b)(2)(G) for the focused subject for 2 consecutive
				years.
									(B)DefinitionsIn
				this paragraph—
									(i)the term
				focused group means the group of students described in
				subparagraph (A)(i); and
									(ii)the term
				focused subject means each subject area for which the focused
				group did not meet the objectives set by the State under section 1111(b)(2)(G)
				for both years.
									(C)Multiple
				groupsA school may be identified for focused improvement under
				this paragraph for more than 1 focused group of students and with respect to
				more than 1 focused subject, and shall carry out the requirements of this
				paragraph for each such group and subject.
								(D)Plan
				implementation in years 1, 2, 3, and 4In the case of a school
				identified as in need of focused intervention for the same focused group and 1
				or more of the same focused subjects for 2 consecutive years—
									(i)the school shall
				implement the school intervention plan under section 1115A and issue an annual
				progress report regarding the implementation to the public by not later than
				the following academic year; and
									(ii)the local
				educational agency shall target supplemental educational services to students
				in the focused group while allowing other students to participate in accordance
				with subsection (E) by not later than the following academic year.
									(E)Public school
				transfer in year 1In the case of a school identified as in need
				of focused intervention for the same focused group and 1 or more of the same
				focused subjects for 2 consecutive years—
									(i)the school shall
				continue to implement the intervention plan and provide annual progress
				reports, as required under subparagraph (D)(i);
									(ii)the local
				educational agency shall continue to provide supplemental educational services
				under subparagraph (D)(ii); and
									(iii)by not later
				than 6 weeks before the start of the first school year of intervention plan
				implementation, the local educational agency serving the school shall notify
				the parents of the students attending the school of the parents’ right to
				transfer the students to another public school that is not identified as in
				need of comprehensive intervention and shall provide such right.
									(F)Focused
				restructuring plan development in year 4In the case of a school
				identified as in need of focused intervention for the same focused group and 1
				or more of the same focused subjects for 4 consecutive years, the local
				educational agency, in consultation with the school and in addition to plan
				implementation as defined in subparagraph (D), shall carry out clauses (i) and
				(ii).
									(i)In
				generalThe local educational agency, in consultation with school
				intervention specialists from the local educational agency and the State
				educational agency, and parent and community representatives, shall—
										(I)develop a focused
				restructuring plan that may utilize additional school improvement funding
				provided to the State educational agency;
										(II)obtain
				certification of the plan from the chief school officer of the local
				educational agency and the chief State school officer attesting that the plan
				meets the requirements of this subparagraph and is reasonably designed to
				ensure that the school will make adequate yearly progress in the succeeding
				years; and
										(III)after
				certification, make the focused restructuring plan publicly available.
										(ii)ContentsA
				focused restructuring plan for a school subject to this subparagraph shall
				include a plan to carry out 1 or more of the following as consistent with State
				law:
										(I)Reassigning the
				majority of the staff at the school associated with the subgroups that did not
				meet adequate yearly progress, and ensuring that, in the subsequent year, the
				staff serving the students in these subgroups do not have a greater percentage
				of teachers who are not highly effective than the average percentage of such
				teachers in the schools served by the local educational agency.
										(II)Entering into an
				agreement with a private or non-profit organization with a proven record of
				improving schools and school instruction to manage and staff the instructional
				areas not meeting adequate yearly progress.
										(G)Focused
				restructuring plan implementation in year 5In the case of a
				school identified as in need of focused intervention for the same focused group
				and 1 or more of the same focused subjects for 5 consecutive years, the local
				educational agency shall implement the certified focused restructuring plan in
				the following school year.
								(H)Continued plan
				implementation in year 6 and beyondIn the case of a school
				identified as in need of focused intervention for the same focused group and 1
				or more of the same focused subjects for 6 or more consecutive years, the local
				educational agency shall continue refining the intervention plan and the local
				educational agency shall use sufficient funds available under this title to
				carry out extended time instructional programs for students in the focused
				group.
								(3)General
				provisions
								(A)DeadlineThe
				identification of a school as in need of comprehensive intervention under
				paragraph (1) or focused intervention under paragraph (2) shall take place
				before the beginning of the school year following the failure to make adequate
				yearly progress.
								(B)Focused
				assistance schoolsTo determine if an elementary school or a
				secondary school that is conducting a targeted assistance program under section
				1115 should be identified as in need of comprehensive intervention or focused
				intervention under this section, a local educational agency may choose to
				review the progress of only the students in the school who are served, or are
				eligible for services, under this part.
								(4)Opportunity to
				review and present evidence; time limit
								(A)IdentificationBefore
				identifying an elementary school or a secondary school as in need of
				comprehensive intervention or focused intervention under paragraphs (1) or (2),
				the local educational agency shall provide the school with an opportunity to
				review the school-level data, including academic assessment data, on which the
				proposed identification is based.
								(B)EvidenceIf
				the principal of a school proposed for identification as in need of
				comprehensive intervention or focused attention under paragraphs (1) or (2)
				believes, or a majority of the parents of the students enrolled in such school
				believe, that the proposed identification is in error for statistical or other
				substantive reasons, the principal may provide supporting evidence to the State
				educational agency, which shall consider that evidence before making a final
				determination within 30 days.
								(5)Technical
				assistance
								(A)In
				generalFor each school identified as in need of comprehensive
				intervention or focused intervention under paragraph (1) or (2), the local
				educational agency serving the school shall ensure the provision of technical
				assistance as the school develops and implements the school plan under either
				such paragraph throughout the plan’s duration.
								(B)Specific
				assistanceSuch technical assistance—
									(i)shall include
				assistance in gathering and analyzing data from assessments and other examples
				of student work, to identify and address—
										(I)problems in
				instruction; and
										(II)problems, if any,
				in implementing the parental involvement requirements described in section
				1118, the professional development requirements described in section 1119, and
				the responsibilities of the school and local educational agency under the
				school plan; and
										(III)solutions to
				such problems;
										(ii)shall include
				assistance in identifying and implementing professional development,
				instructional strategies, and methods of instruction that are based on
				scientifically based research and that have proven effective in addressing the
				specific instructional issues that caused the school to be identified for
				school-improvement;
									(iii)shall include
				assistance in analyzing and revising the school’s budget so that the school’s
				resources are more effectively allocated to the activities most likely to
				increase student academic achievement and to remove the school from
				school-improvement status; and
									(iv)may be
				provided—
										(I)by the local
				educational agency, through mechanisms authorized under section 1117; or
										(II)by the State
				educational agency, an institution of higher education (that is in full
				compliance with all the reporting provisions of title II of the
				Higher Education Act of 1965), a private not-for-profit
				organization or for-profit organization, an educational service agency, or
				another entity with experience in helping schools improve academic
				achievement.
										(C)Scientifically
				based researchTechnical assistance provided under this section
				by a local educational agency or an entity approved by that agency shall be
				based on scientifically based research.
								(6)Independent
				audit of space availability
								(A)In
				generalEach local educational agency serving any school
				identified as in need of comprehensive intervention under paragraph (1) shall
				annually document (through an independent audit that may be conducted by the
				State educational agency) the space in public schools served by such agency
				that are making adequate yearly progress that is available for transfers under
				paragraph (1)(C) or (2)(E).
								(B)Rule if
				inadequate spaceThe Secretary shall deem a local educational
				agency to have met its obligations under paragraph (1)(C) or (2)(E) if—
									(i)an
				audit under subparagraph (A) determines that the requirements of paragraph
				(1)(C) or (2)(E) cannot be met because of—
										(I)the lack of
				physical space, and the inability to reasonably acquire additional physical
				space (such as the lack of land to place portable classrooms);
										(II)the inability to
				acquire new classroom space; or
										(III)State and local
				health or safety laws and regulations; and
										(ii)the local
				educational agency makes available for transfers under such paragraph all the
				space determined by the audit to be practically available.
									(7)Notice to
				parentsA local educational agency shall promptly provide to a
				parent or parents of each student enrolled in an elementary school or a
				secondary school identified for comprehensive intervention or each student in a
				focused group in an elementary school or secondary school identified for
				focused intervention (in an understandable and uniform format and, to the
				extent practicable, in a language the parents can understand)—
								(A)an explanation of
				what the identification means, and how the school compares in terms of academic
				achievement to other elementary schools or secondary schools served by the
				local educational agency and the State educational agency involved;
								(B)the reasons for
				the identification;
								(C)an explanation of
				what the school identified is doing to address the problem of low
				achievement;
								(D)an explanation of
				what the local educational agency or State educational agency is doing to help
				the school address the achievement problem;
								(E)an explanation of
				how the parents can become involved in addressing the academic issues that
				caused the school to be identified for school-improvement; and
								(F)an explanation of
				the parents’ option to transfer their child to another public school under
				paragraph (1)(C) or (2)(E), (with transportation provided by the agency when
				required by paragraph (9)) or to obtain supplemental educational services for
				the child, under paragraph (1) or (2) and in accordance with subsection
				(e).
								(8)DelayNotwithstanding
				any other provision of this paragraph, the local educational agency may delay,
				for a period not to exceed 1 year, implementation of restructuring if the
				school makes adequate yearly progress for 1 year or if its failure to make
				adequate yearly progress is due to exceptional or uncontrollable circumstances,
				such as a natural disaster or a precipitous and unforeseen decline in the
				financial resources of the local educational agency or school. No such period
				shall be taken into account in determining the number of consecutive years of
				failure to make adequate yearly progress.
							(9)TransportationIn
				the case of any school identified as in need of comprehensive intervention or
				focused intervention that is required to provide public school transfer under
				paragraph (1)(C) or (2)(E), the local educational agency shall provide, or
				shall pay for the provision of, transportation for the student to the public
				school the student attends.
							(10)Funds for
				transportation and supplemental educational services
								(A)In
				generalUnless a lesser amount is needed to comply with paragraph
				(9) and to satisfy all requests for supplemental educational services under
				subsection (e), a local educational agency shall spend an amount equal to 20
				percent of its allocation under subpart 2, from which the agency shall
				spend—
									(i)an
				amount equal to 5 percent of its allocation under subpart 2 to provide, or pay
				for, transportation under paragraph (8);
									(ii)an amount equal
				to 5 percent of its allocation under subpart 2 to provide supplemental
				educational services under subsection (e); and
									(iii)an amount equal
				to the remaining 10 percent of its allocation under subpart 2 for
				transportation under paragraph (8), supplemental educational services under
				subsection (e), or both, as the agency determines.
									(B)Total
				amountThe total amount described in subparagraph (A)(ii) is the
				maximum amount the local educational agency shall be required to spend under
				this part on supplemental educational services described in subsection
				(e).
								(C)Insufficient
				fundsIf the amount of funds described in subparagraph (A)(ii) or
				(iii) and available to provide services under this subsection is insufficient
				to provide supplemental educational services to each child whose parents
				request the services, the local educational agency shall give priority to
				providing the services to the lowest-achieving children.
								(D)ProhibitionA
				local educational agency shall not, as a result of the application of this
				paragraph, reduce by more than 15 percent the total amount made available under
				section 1113(c) to a school described in paragraph (7)(C) or (8)(A) of
				subsection (b).
								(11)Special rules
				regarding school transfer
								(A)Continuation of
				schoolingA local educational agency shall permit a child who
				transferred to another school under this subsection to remain in that school
				until the child has completed the highest grade in that school. The obligation
				of the local educational agency to provide, or to provide for, transportation
				for the child ends at the end of a school year if the local educational agency
				determines that the school from which the child transferred is no longer
				identified for as in need of comprehensive intervention or focused
				intervention.
								(B)Special
				voluntary school choice programsA local educational agency
				receiving assistance under this part that offers a voluntary school choice
				program, other than the program specified in section 1116(i), for students
				served by the local educational agency, shall not offer such program before
				first making the voluntary program available to all students in schools served
				by the local educational agency that are identified as in need of comprehensive
				intervention or focused intervention, with priority to students in schools
				identified as in need of comprehensive intervention.
								(C)Cooperative
				agreementIn any case where a local educational agency is
				required to provide public school transfer under paragraph (1)(C) or (2)(E) and
				all public schools served by the local educational agency to which a child may
				transfer are identified as in need of comprehensive intervention, the agency
				shall, to the extent practicable, establish a cooperative agreement with other
				local educational agencies in the area for a transfer.
								(12)State
				educational agency responsibilitiesThe State educational agency
				shall—
								(A)make technical
				assistance under section 1117 available to schools identified as in need of
				comprehensive intervention or focused intervention under this subsection
				consistent with section 1117(a)(2);
								(B)if the State
				educational agency determines that a local educational agency failed to carry
				out its responsibilities under this subsection, take such corrective actions as
				the State educational agency determines to be appropriate and in compliance
				with State law;
								(C)ensure that
				academic assessment results under this part are provided to schools before any
				identification of a school may take place under this subsection; and
								(D)for local
				educational agencies or schools identified for comprehensive intervention or in
				need of focused intervention under this subsection, notify the Secretary of
				major factors that were brought to the attention of the State educational
				agency under section 1111(b)(9) that have significantly affected student
				academic
				achievement.
								;
				(3)by striking
			 paragraph (1) of subsection (c) and inserting the following:
					
						(1)Supplemental
				educational servicesThe local educational agency serving any
				school required under paragraph (1) or (2) of subsection (b) to provide
				supplemental educational services shall, subject to this subsection, arrange
				for the provision of supplemental educational services to eligible children in
				the school from a provider with a demonstrated record of effectiveness, that is
				selected by the parents and approved for that purpose by the State educational
				agency in accordance with reasonable criteria, consistent with paragraph (5),
				that the State educational agency shall
				adopt.
						;
				(4)in
			 subsection (g), by striking paragraphs (3) and (4) and inserting the
			 following:
					
						(3)School-improvement
				for department of interior schools
							(A)Contract and
				grant schoolsFor a school funded by the Department of Interior
				which is operated under a contract issued by the Secretary of the Interior
				pursuant to the Indian Self-Determination Act (25 U.S.C.
				450 et seq.) or under a grant issued by the Secretary of the Interior pursuant
				to the Tribally Controlled Schools Act of 1988 (25 U.S.C.
				2501 et seq.), the school board of such school shall be responsible for meeting
				the requirements of subsection (b) relating to development and implementation
				of any comprehensive intervention plan or comprehensive restructuring plan as
				described in subsection (b)(1) or focused intervention plan or focused
				restructuring plan as described in subsection (b)(2), except for the
				requirements to provide public school transfer under paragraph (1)(C) or (2)(E)
				of subsection (b). The Department of Interior shall be responsible for meeting
				the requirements of subsection (b)(5) relating to technical assistance.
							(B)Department
				operated schoolsFor schools operated by the Department of the
				Interior, the Department shall be responsible for meeting the requirements of
				subsection (b) relating to development and implementation of any comprehensive
				intervention plan or comprehensive restructuring plan as described in
				subsection (b)(1), or focused intervention plan or focused restructuring plan
				as described in subsection (b)(2), except for the requirements to provide
				public school transfer under paragraph (1)(C) or (2)(E) of subsection
				(b).
							(4)Corrective
				action and restructuring for bureau-funded schools
							(A)Contract and
				grant schoolsFor a school funded by the Department of Interior
				which is operated under a contract issued by the Secretary of the Interior
				pursuant to the Indian Self-Determination Act (25 U.S.C.
				450 et seq.) or under a grant issued by the Secretary of the Interior pursuant
				to the Tribally Controlled Schools Act of 1988 (25 U.S.C.
				2501 et seq.), the school board of such school shall be responsible for meeting
				the requirements of paragraph (1) or (2) of subsection (b). Any action taken by
				such school board under subsection (b)(1)(D) shall take into account the unique
				circumstances and structure of the Department of Interior-funded school system
				and the laws governing that system.
							(B)Bureau operated
				schoolsFor schools operated by the Department of Interior, the
				Department shall be responsible for meeting the requirements of paragraph (1)
				or (2) of subsection (b). Any action taken by the Department under subsection
				(b)(1)(D) shall take into account the unique circumstances and structure of the
				Department of Interior-funded school system and the laws governing that
				system.
							(5)Annual
				reportOn an annual basis, the Secretary of the Interior shall
				report to the Secretary of Education and to the appropriate committees of
				Congress regarding any schools funded by the Department of Interior which have
				been identified for comprehensive intervention or focused intervention. Such
				report shall include—
							(A)the identity of
				each school;
							(B)a statement from
				each affected school board regarding the factors that lead to such
				identification; and
							(C)an analysis by the
				Secretary of the Interior, in consultation with the Secretary if the Secretary
				of Interior requests the consultation, as to whether sufficient resources were
				available to enable such school to achieve adequate yearly
				progress.
							;
				and
				(5)in subsection (h),
			 by striking (b)(14)(D) and inserting
			 (b)(12)(D).
				405.Counting all
			 children
				(a)Confidence
			 intervalsSubparagraph (G) of
			 section 1111(b)(2) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)(G)) is amended by adding at the end the
			 following flush sentence:
					
						Confidence intervals of not
				greater than 95 percent may be used for purposes of this subparagraph, except
				that a school that has implemented a growth model system under section 1120D
				may not use confidence
				intervals..
				(b)Number of
			 students necessary for statistically reliable informationSection
			 1111 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311) is amended by adding at the end the following:
					
						(n)Insufficient
				number To yield reliable informationFor purposes of this
				section—
							(1)any group of 20
				students or more shall be deemed to be sufficient to yield statistically
				reliable information; and
							(2)the Secretary may,
				upon the request of a State educational agency, deem a group of students too
				small if—
								(A)the group consists
				of more than 20 but less than 31 students; and
								(B)the Secretary
				determines that the State educational agency has justified, through documented
				evidence, the need for such an
				interpretation.
								.
				406.Including
			 already-required science assessments in adequate yearly progressSection 1111(b)(2) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)) is amended—
				(1)in subparagraph
			 (E), by inserting Each State, using data for the 2001–2002 school year
			 for mathematics and reading or language arts and data for the 2007–2008 school
			 year for science, after Starting Point.;
				(2)by amending
			 subparagraph (F) to read as follows:
					
						(F)TimelineEach
				State shall establish a timeline for adequate yearly progress, which shall
				ensure that, by the end of—
							(i)the 2013–2014
				school year, all students in each group described in subparagraph (C)(v) will
				meet or exceed the State’s proficient level of academic achievement on the
				State assessments of mathematics and reading or language arts under paragraph
				(3); and
							(ii)the 2019–2020
				school year, all students in each group described in subparagraph (C)(v) will
				meet or exceed the State’s proficient level of academic achievement on the
				State assessments of science under paragraph
				(3).
							;
				and
				(3)in paragraph
			 (G)(i), by striking subsection (a)(3) and inserting
			 paragraph (3) and, beginning in the 2008–2009 school year,
			 science;.
				407.Mathematics and
			 science partnershipsSection
			 2202 (20 U.S.C. 6662) is amended—
				(1)by striking
			 subparagraph (C) of subsection (b)(2) and inserting the following:
					
						(C)(i)a description of how the
				activities to be carried out by the eligible partnership will be based on a
				review of scientifically based research on mathematics and science education
				programs that are effective in improving student academic achievement, which
				may include programs identified by the Director of the National Science
				Foundation for replication on a more expansive basis; and
							(ii)an explanation of how the
				activities are expected to improve student academic achievement and strengthen
				the quality of mathematics and science
				instruction;
							;
				(2)by redesignating
			 subsections (c) through (f) as subsections (d) through (g),
			 respectively;
				(3)by inserting after
			 subsection (b) the following:
					
						(c)Special
				considerationIn awarding grants pursuant to subsection (a)(1) or
				awarding subgrants pursuant to subsection (a)(2), the Secretary or the State
				educational agency, respectively, shall give special consideration to eligible
				partnerships that carry out activities modeled after programs identified by the
				Director of the National Science Foundation for replication on a more expansive
				basis.
						;
				(4)by striking
			 paragraph (2) of subsection (e) (as redesignated by paragraph (2)) and
			 inserting the following:
					
						(2)National science
				foundationIn carrying out the activities authorized by this
				part, the Secretary shall—
							(A)consult with the
				Director of the National Science Foundation, particularly in the conduct of
				summer workshops, institutes, or partnerships to improve mathematics and
				science teaching in elementary schools and secondary schools; and
							(B)consult with the
				Director of the National Science Foundation regarding the dissemination of
				model programs identified by the Director of the National Science Foundation to
				be replicated on a more expansive
				basis.
							;
				and
				(5)in
			 subsection (f) (as redesignated by paragraph (2))—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (B), by striking and after the semicolon;
						(ii)in
			 subparagraph (C), by striking the period and inserting ; and;
			 and
						(iii)by
			 adding at the end the following:
							
								(D)shall describe how
				the activities assisted under this section will be coordinated with other
				programs to improve mathematics and science academic achievement that are being
				implemented by the local educational agency that is a member of the
				partnership.
								;
				and
						(B)by adding at the
			 end the following:
						
							(3)Reports
								(A)Eligible
				partnership reportsEach eligible partnership receiving a grant
				or subgrant under this part shall report annually to the Secretary regarding
				the eligible partnership’s progress in meeting the objectives described in the
				accountability plan of the partnership under paragraph (2).
								(B)Secretary
				reportsThe Secretary shall annually report to the appropriate
				committees of Congress on the effectiveness of programs assisted under this
				part in improving student mathematics and science academic achievement.
								(4)RevocationIf
				the Secretary or State educational agency, as applicable, determines that an
				eligible partnership is not making substantial progress in meeting the
				objectives described in the accountability plan of the partnership under
				paragraph (2) by the end of the second year of the grant or subgrant under this
				part, then the Secretary or State educational agency shall not make a grant or
				subgrant payment under this part to the eligible partnership for the third year
				of the grant or
				subgrant.
							.
					408.Children with
			 disabilities and children who are limited English proficient
				(a)Students with
			 disabilitiesParagraph (2) of section 1111(b) (20 U.S.C.
			 6311(b)(2)) is amended by inserting after subparagraph (L) the
			 following:
					
						(M)Students with
				disabilities
							(i)In
				generalSubject to clause (ii), in determining whether students
				with disabilities meet or exceed the objectives set by the State under
				subparagraph (G)—
								(I)students with
				significant cognitive disabilities may be assessed against alternative
				standards using alternative assessments; and
								(II)students
				described in clause (iii) may be assessed against modified achievement
				standards that measure the same academic content as the regular student
				academic achievement standards under paragraph (1)(D).
								(ii)Numerical
				limits
								(I)Students with
				significant cognitive disabilitiesA local educational agency may
				not claim the exception under clause (i)(I) for more than 1 percent of the
				students attending schools served by the local educational agency for each
				school year.
								(II)Total
				limitA local educational agency may not claim the exceptions
				under subclauses (I) and (II) of clause (i) for more than 2 percent of the
				students attending schools served by the local educational agency.
								(iii)Students
				assessed with modified standardsA student is described in this
				clause if—
								(I)the student has a
				disability other than a significant cognitive disability; and
								(II)the Secretary
				determines by regulations that the type and level of such disability warrants
				the use of modified achievement standards.
								(iv)Separate
				standardsThe determination of whether subclause (I) or (II) of
				clause (i) applies to a student shall be made separately from other
				categorizations of disabilities.
							(v)Exception
								(I)Each State
				educational agency shall provide for necessary exceptions to permit increased
				limits in this subparagraph where a larger limit is justified, such as a
				specialized facility in the local educational agency that results in a larger
				percentage of students than average requiring alternative assessments with
				alternative or modified standards.
								(II)The State
				educational agency must provide notification to the Secretary when providing
				exceptions to a local educational agency and provide an annual report to the
				Secretary and to the public on all the local educational agencies receiving
				exemptions under this paragraph. The report shall include the resulting
				assessment percentages associated with the approved exemptions and such
				additional information as the Secretary may reasonably require.
								(III)Exceptions
				should not be granted on the basis of poor or inaccurate identification or the
				inappropriate use of alternate achievement standards.
								(IV)Exception
				requests are appropriate where a local educational agency addresses issues such
				as high rates of students with the most significant cognitive disabilities;
				circumstances in the local education agency that would explain the higher rates
				such as specialized health programs or facilities; and documentation that the
				local educational agency has implemented safeguards that limit the
				inappropriate use of alternative achievement standards. These safeguards may
				include implementing State guidelines through the Individualized Educational
				Plan process; informing parents about the actual achievement of students;
				reporting, to the extent possible, on test-taking patterns; including these
				students in the general curriculum; providing information about the use of
				appropriate accommodations; and ensuring that teachers and other educators
				participate in appropriate professional development about alternate
				assessments.
								(vi)State
				planEach State plan shall demonstrate how the provisions of this
				section are to be communicated to all public school principals and special
				education teachers in the State. The State plan shall also demonstrate that
				each local educational agency within the State monitors the implementation of
				this subparagraph to ensure that the subparagraph is uniformly applied to all
				schools served by such
				agency.
							.
				(b)Students who are
			 limited English proficientParagraph (2) of section 1111(b) of
			 such Act is amended by inserting after subparagraph (M) the following:
					
						(N)Students who are
				limited English proficient
							(i)In
				generalNotwithstanding this section, a State may—
								(I)exempt a recently
				arrived limited English proficient student from taking the assessments during
				the first year that the student is enrolled in a school in the United States,
				and not include such student in determining the percentage of students enrolled
				in a school that are required to take the assessments under subparagraph (I);
				and
								(II)choose to not
				include the assessment results of all recently arrived limited English
				proficient students in the State for the first year in which the students are
				enrolled in a school in the United States for the purposes of determining if a
				group described in subparagraph (C)(v) has met or exceeded the objectives set
				by the State under subparagraph (G) for a school year.
								(ii)Retention in
				limited english proficient student group
								(I)In
				generalNotwithstanding this subparagraph, in determining whether
				the subgroup of limited English proficient students met or exceeded the
				objectives for a school or local educational agency, a State may include in
				such subgroup the assessment results of students who—
									(aa)were limited
				English proficient, as determined by the State; and
									(bb)whose English
				proficiency has improved so that the students are no longer limited English
				proficient, as determined by the State.
									(II)Time
				periodA State may include a student described in subclause (I)
				in the subgroup of limited English proficient students only during the 3 school
				years following the determination that the student is no longer limited English
				proficient.
								(iii)Rule of
				constructionNothing in this subparagraph shall be construed to
				relieve a State or local educational agency from its responsibility under
				applicable law to provide recently arrived limited English proficient students
				and students who were limited English proficient but who are no longer limited
				English proficient, as determined by the State, with appropriate instruction to
				assist such students in gaining English-language proficiency as well as meeting
				or exceeding the proficient levels of achievement in mathematics, reading or
				language arts, and
				science.
							.
				409.Early childhood
			 developmentParagraph (1) of
			 section 1116(b) (20 U.S.C. 6316(b)) is amended by adding at the end the
			 following new subparagraph:
				
					(G)Early childhood
				education improvement
						(i)In
				generalIn the case of an elementary school identified as in need
				of comprehensive or focused intervention, the local educational agency shall
				administer developmental screens and assessments to preschool and kindergarten
				students who are enrolled in the school or as provided for in clause (iv), for
				purposes of—
							(I)identifying areas
				for which instructional intervention is necessary in the areas of pre-literacy
				and pre-numeracy for each cohort of preschool or kindergarten students;
							(II)improving
				instruction and services being offered to preschool and kindergarten students;
				and
							(III)determining
				whether diagnostic assessments are necessary to identify needed interventions,
				including in the areas of literacy and mathematics.
							(ii)Development
				screens and assessmentsThe developmental screens and assessments
				described in clause (i) shall be screens and assessments scientifically
				determined to be valid, reliable, and appropriate for the population for whom
				the screens and assessments are being used.
						(iii)Restrictions
				on useThe results of the screens and assessments described in
				clause (i) shall be used for improving instruction and services, and shall not
				be used for accountability-based decisions regarding students, schools, or
				local educational agencies.
						(iv)Earliest
				gradeAn elementary school that does not have preschool or
				kindergarten shall administer such screens and assessments before or during
				entrance into the earliest grade offered by the
				school.
						.
			410.Adjunct teacher
			 corpsSubpart 3 of part C of
			 title II of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6711 et seq.) is amended to read as follows:
				
					3Adjunct Teacher
				Corps
						2341.Declaration of
				purposeIt is the purpose of
				this subpart to create opportunities for professionals and other individuals
				with subject-matter expertise to teach secondary school courses in the core
				academic subjects, particularly mathematics, science, and critical foreign
				languages, on an adjunct basis.
						2342.Adjunct
				teacher program
							(a)Program
				authorizedThe Secretary shall award grants, on a competitive
				basis, to eligible entities to enable the eligible entities to recruit and
				train well-qualified individuals to serve as adjunct teachers in secondary
				school courses in the core academic subjects, and to place such individuals as
				adjunct teachers in secondary schools.
							(b)Eligible
				entityFor the purpose of this subpart, an eligible entity
				is—
								(1)a local
				educational agency;
								(2)a public or
				private entity (which may be a State educational agency); or
								(3)a partnership
				consisting of a local educational agency and a public or private entity.
								(c)Duration of
				grantsThe Secretary shall award each grant under this subpart
				for a period of not more than 5 years.
							(d)PrioritiesIn
				awarding grants under this subpart, the Secretary shall give priority to
				eligible entities that propose to—
								(1)serve local
				educational agencies that have a large number or percentage of students
				performing below grade level, including local educational agencies that are not
				making adequate yearly progress as defined in the State plan under section
				1111(b)(2);
								(2)recruit and train
				adjunct teachers in mathematics, science, or critical foreign languages, and
				provide schools with the adjunct teachers; and
								(3)recruit adjunct
				teachers to serve in schools that have an insufficient number of teachers with
				expertise in the subjects the adjunct teachers will teach.
								(e)Application
								(1)In
				generalAn eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may reasonably require.
								(2)ContentsThe
				application shall, at a minimum, include a description of—
									(A)the need for, and
				expected benefits of using, adjunct teachers in the participating schools,
				which may include information on the difficulty participating schools face in
				recruiting effective faculty and the achievement levels of students in those
				schools;
									(B)the goals and
				objectives for the project, including the number of adjunct teachers the
				eligible entity intends to place in classrooms and the specific gains in
				academic achievement intended to be achieved;
									(C)how the eligible
				entity will recruit experienced individuals and appropriate public and private
				entities to participate in the program;
									(D)the participating
				schools at which, and the grade levels and subjects in which, the eligible
				entity proposes to have the adjunct faculty teach;
									(E)how the eligible
				entity will use funds received under this subpart, including how the eligible
				entity will use funds to evaluate the success of the program;
									(F)how the eligible
				entity will ensure that low-income students, defined through their eligibility
				for free and reduced-price lunches under the Richard B. Russell
				National School Lunch Act, in participating schools and local
				educational agencies will, during the period of the grant, receive instruction
				in the core academic subjects from a teacher with expertise in the subject
				taught;
									(G)the eligible
				entity’s commitment, after the project period ends, to continue to hire and
				employ adjunct teachers, as needed, to teach secondary school courses,
				particularly mathematics, science, and critical foreign languages; and
									(H)how the eligible
				entity will overcome legal, contractual, or administrative barriers to the
				employment of adjunct faculty in each participating State educational agency or
				local educational agency.
									(f)Uses of
				fundsEach eligible entity that receives a grant under this
				subpart shall use the grant funds only to carry out 1 or more of the
				following:
								(1)To develop the
				capacity of the local educational agency or the State educational agency
				participating in the eligible entity to identify, recruit, and train qualified
				individuals outside of the elementary and secondary education system (including
				individuals in business and government, and individuals who would participate
				through distance-learning arrangements) to become adjunct teachers.
								(2)To provide
				financial incentives to adjunct teachers.
								(3)To reimburse
				outside entities for the costs associated with allowing an employee to serve as
				an adjunct teacher, except that the costs shall not exceed the corresponding
				total costs of salary and benefits for teachers with comparable experience or
				expertise in the local educational agency.
								(4)To collect and
				report such performance information as the Secretary may require, including
				information needed for the national evaluation conducted under subsection
				(h).
								(g)Matching
				requirementEach eligible entity that receives a grant under this
				section shall match the grant funds with non-Federal funds, in cash or in
				kind.
							(h)National
				evaluationFrom the amount made available for any fiscal year
				under subsection (k), the Secretary shall reserve such sums as may be necessary
				to conduct an independent evaluation, by grant or by contract, of the adjunct
				teacher corps program carried out under this subpart, which shall include an
				assessment of the impact of the program on student academic achievement. The
				Secretary shall report the results of this evaluation to the appropriate
				committees of Congress.
							(i)Program
				performance
								(1)Final
				reportEach eligible entity receiving a grant under this section
				shall prepare and submit to the Secretary a final report on the results of the
				grant that shall include—
									(A)information on the
				academic achievement of students receiving instruction from an adjunct teacher;
				and
									(B)such other
				information as the Secretary may require.
									(2)ContentsThe
				information required for the report under this subsection shall be—
									(A)reported in a
				manner that provides for a comparison of student achievement data prior to,
				during, and after implementation of the adjunct teacher corps program under
				this subpart; and
									(B)disaggregated by
				race, ethnicity, disability status, limited english proficient status, and
				status as economically disadvantaged, except that such disaggregation shall not
				be required in a case in which—
										(i)the
				number of students in a category is insufficient to yield statistically
				reliable information; or
										(ii)the result would
				reveal personally identifiable information about an individual student.
										(j)DefinitionsIn
				this subpart:
								(1)Adjunct
				teacherThe term adjunct teacher means a teacher
				who—
									(A)possesses, at a
				minimum, a baccalaureate degree;
									(B)has demonstrated
				expertise in the subject matter the teacher teaches;
									(C)during the first
				year assists the teacher of record or shall receive other mentoring
				services;
									(D)is subject to the
				same teacher effectiveness provisions as other teachers; and
									(E)is not required to
				meet the other requirements of section 9101(23).
									(2)Critical foreign
				languageThe term critical foreign language means a
				foreign language considered most critical to ensure future United States
				national security and economic prosperity, as determined by the
				Secretary.
								(3)Secondary school
				courseThe term secondary school course means a
				course in 1 of the core academic subjects (as that term is defined in section
				9101) provided to students in grades 6 through 12.
								(k)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subpart $25,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 4 succeeding
				years.
							.
			VENHANCEMENTS
			501.PurposesThe purposes of this title are to—
				(1)permit low-income
			 students in schools not making adequate yearly progress with the option to go
			 to another public school outside of their own district and have Federal funds
			 follow the child;
				(2)provide incentives
			 for the equitable distribution of funds to public charter schools;
				(3)improve programs
			 for parental involvement;
				(4)provide
			 evidence-based intervention models to improve access to early intervention,
			 early identification, and improved academic outcomes for all students;
				(5)incorporate
			 universal design for learning properties to provide a research-based framework
			 for designing curricula including goals, teaching methods, instructional
			 materials, and assessments, that enables all individuals to gain knowledge,
			 skills, and enthusiasm for learning;
				(6)double over 3
			 years the research and development investment to develop innovative education
			 models and strengthen the scientifically based information necessary under the
			 Elementary and Secondary Education Act of 1965;
				(7)expand access to
			 supplemental educational services;
				(8)increase support
			 for foster children and youth;
				(9)disaggregate
			 graduation rates and hold schools accountable for closing the achievement gap
			 in graduation rates; and
				(10)develop high
			 school improvement plans.
				502.AuthorizationsFor the purpose of carrying out this title,
			 in addition to other amounts already authorized, there are to be appropriated
			 $750,000,000 for fiscal year 2008 and such sums as may be necessary for each of
			 the 4 succeeding fiscal years.
			503.Public school
			 choiceSection 1116 (20 U.S.C.
			 6316) is amended by adding at the end the following:
				
					(i)Out-of-district
				transfer program to another public school
						(1)Program
				authorizedFrom amounts authorized under paragraph (5), the
				Secretary is authorized to make payments to local education agencies on behalf
				of eligible students attending schools that are in need of comprehensive
				intervention, to enable such students to transfer to elementary or secondary
				schools served by other local educational agencies.
						(2)DefinitionsIn
				this subsection:
							(A)Eligible
				studentThe term eligible student means an
				elementary or secondary school student who—
								(i)is
				from a low-income family as determined by eligibility for free and
				reduced-price lunches under the Richard B. Russell National School
				Lunch Act;
								(ii)at the time of
				application, is enrolled in a school that is in need of comprehensive
				intervention; and
								(iii)is unable to take
				advantage of public school choice under subsection (b)(1)(D) because—
									(I)all public schools
				in the local educational agency for the student’s grade are identified as in
				need of comprehensive intervention; or
									(II)all public
				schools that are not so identified do not have availability to take additional
				students.
									(B)Receiving
				schoolThe term receiving school means a public
				elementary or secondary school that—
								(i)is
				served by a local educational agency and is located nearby the student’s home
				school;
								(ii)is
				not identified as being in need of comprehensive intervention for the school
				year preceding the year the student participates in the program under this
				subsection; and
								(iii)agrees to accept
				students participating in the program under this subsection.
								(3)Award
				basisIf the amounts appropriated under paragraph (5) for a
				fiscal year are not sufficient to award payments, the Secretary shall give a
				priority to students in States or localities that offer matching grants or cost
				sharing with the Federal funding.
						(4)Payments
							(A)In
				generalFor each student that participates in the program under
				this section, the Secretary shall make a payment to the local educational
				agency that serves the receiving school that accepts such student, to be used
				toward the costs of providing a quality public education to the eligible
				students.
							(B)AmountThe
				amount of a payment provided on behalf of a student under this section shall be
				up to $5,000 a year, of which—
								(i)not more than the
				average amount of Federal funds per student from title I and title V of the
				Elementary and Secondary Education Act of 1965 in the
				originating local educational agency shall be transferred from the originating
				local educational agency of the school in need of comprehensive intervention to
				the receiving local educational agency;
								(ii)not more than
				$4,000 shall be used by the receiving local educational agency for tuition,
				fees, and transportation related to providing public education to eligible
				students; and
								(iii)not more than
				$1,000 shall be used to provide mentoring for eligible students transferring to
				the new school and to offer parental involvement programs for the eligible
				student.
								(5)Authorization of
				appropriationsFrom the amounts authorized to be appropriated
				under section 502 of the All Students Can
				Achieve Act, there are authorized to be appropriated to carry out
				this section $50,000,000 for fiscal year 2008 and for the 4 succeeding fiscal
				years.
						.
			504.Public charter
			 schools
				(a)IDEA and charter
			 schoolsSection 5205(a) (20 U.S.C. 7221(d)) is amended by adding
			 at the end the following:
					
						(6)To provide
				technical assistance to public charter schools on how to meet the requirements
				of part B of the Individuals with Disabilities Education
				Act (20 U.S.C. 1411 et
				seq.).
						.
				(b)Charter school
			 equitable fundingSection 5202(e)(3) (20 U.S.C. 7221e(e)(3)) is
			 amended by adding at the end the following:
					
						(D)The State—
							(i)provides public
				charter schools with funding commensurate with that provided to other public
				schools, including provision for school facilities; and
							(ii)ensures that each
				local educational agency sends to the charter schools the Federal, State and
				local dollars to which the charter schools are entitled in a timely
				manner.
							.
				(c)Authorization of
			 appropriations for public charter school programsSection 5211
			 (20 U.S.C. 7221j) is amended to read as follows:
					
						5211.Authorization
				of appropriationsThere are
				authorized to be appropriated—
							(1)to carry out this
				subpart (except for section 5205(b)), $250,000,000 for fiscal year 2008 and
				each of the 4 succeeding fiscal years; and
							(2)to carry out
				section 5205(b), $30,000,000 for fiscal year 2008 and each of the 4 succeeding
				fiscal
				years.
							.
				505.Parental
			 involvementSection 1118 (20
			 U.S.C. 6318) is amended—
				(1)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (E), by striking and after the semicolon;
					(B)in subparagraph
			 (F), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(G)in the case of a
				State where a parental information and resource center is established,
				integrate the center in the policy and utilize the center to—
								(i)disseminate
				information and materials to parents; and
								(ii)provide valuable
				assistance to schools that have not achieved adequate yearly
				progress.
								;
				and
					(2)by striking
			 subsection (h) and inserting the following:
					
						(h)State
				educational agency responsibilities
							(1)ReviewEach
				State educational agency receiving assistance under this part shall review the
				local educational agency’s parental involvement policies and practices to
				determine if the policies and practices meet the requirements of this
				section.
							(2)OversightEach
				State educational agency receiving assistance under this part shall designate
				an office or position within the State educational agency that shall—
								(A)oversee the proper
				implementation of the requirements pertaining to parental involvement of this
				part;
								(B)maintain records
				of all comments made to or about any local educational agency in the State with
				respect to the local educational agency’s development and implementation of the
				parental involvement policy under subsection (a); and
								(C)in the case of a
				State that has a parental information and resource center, annually prepare and
				submit a report to the center that includes, for each local educational agency
				and public school in the State, that—
									(i)lists the scores
				for each local educational agency and public school in the State on the State
				academic assessments for each group described in section
				1111(b)(2)(C)(v);
									(ii)lists each agency
				or school’s result for each indicator of adequate yearly progress, as defined
				under section 1111(b)(3)(C), for each such group; and
									(iii)provides
				information on each agency or school’s compliance with the requirements
				pertaining to parental involvement under this
				part.
									.
				506.Response to
			 intervention
				(a)Inclusion in
			 local educational agency plans under section 1112Subparagraph
			 (C) of section 1112(b)(1) of the Elementary and Secondary Education
			 Act of 1965 is amended by inserting before the semicolon ,
			 such as through an evidence-based intervention model described in section
			 1114(b)(1)(B)(v).
				(b)Inclusion in
			 schoolwide reform strategies of schools under section
			 1114Subparagraph (B) of section 1114(b)(1) of such Act is
			 amended—
					(1)by striking
			 and at the end of clause (iii);
					(2)by striking the
			 period at the end of clause (iv) and inserting a semicolon; and
					(3)by adding at the
			 end the following new clauses:
						
							(iv)coordinate with
				early intervening services under section 613(f) of the Individuals
				with Disabilities Education Act; and
							(v)provide
				evidence-based intervention models that include high-quality instruction,
				universal screening, progress monitoring, research-based interventions matched
				to student needs, and educational decision-making using learning rate over time
				and level of
				performance.
							.
					(c)Inclusion in
			 reading first strategiesClause (ii) of section 1202(c)(7)(A) of
			 such Act is amended—
					(1)by striking
			 and at the end of subclause (I);
					(2)by striking the
			 period at the end of subclause (II) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subclause:
						
							(III)includes an
				evidence-based intervention model described in section 1114(b)(1)(B)(v) to
				support the activities required or permitted under this
				paragraph.
							.
					(d)Inclusion in
			 professional development funding
					(1)Section
			 2113(c)(2)Paragraph (2) of
			 section 2113(c) of such Act is amended—
						(A)by striking
			 and at the end of subparagraph (A);
						(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(C)enable teachers to
				provide services under an evidence-based intervention model described in
				section
				1114(b)(1)(B)(v).
								.
						(2)Section
			 2123(a)(3)(B)Subparagraph (B)
			 of section 2123(a)(3) of such Act is amended—
						(A)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively; and
						(B)by inserting after
			 clause (iii) the following new clause:
							
								(iv)provide training
				to enable teachers to provide services under an evidence-based intervention
				model described in section
				1114(b)(1)(B)(v).
								.
						507.Universal design
			 for learning
				(a)Section
			 1111(b)(1)(D)(i)Section
			 1111(b)(1)(D)(i) of such Act is amended—
					(1)by striking
			 and at the end of subclause (II); and
					(2)by adding at the
			 end the following new subclause:
						
							(IV)may incorporate
				the principals of universal design for
				learning;
							.
					(b)Section
			 1111(b)(3)(C)Section
			 1111(b)(3)(C) of such Act is amended—
					(1)by striking
			 and at the end of clause (xiv);
					(2)by striking the
			 period and adding ; and to the end of clause (xv); and
					(3)by
			 adding at the end a new clause:
						
							(xvi)to the extent
				feasible, be universally designed assessments that are designed from the outset
				to enable all students, including those with disabilities, to demonstrate their
				knowledge, skills, and abilities in accordance with intended learning standards
				and instructional goals.
								Based on the principles of universal design for learning,
				such assessments—(I)minimize the
				effect of construct-irrelevant factors, such as physical, sensory, cultural,
				learning, or cognitive disabilities, or language barriers, that may interfere
				with the accuracy of the assessment; and
								(II)provide
				appropriate supports for students to demonstrate the knowledge, skills, and
				abilities according to the intended learning
				standards.
								.
					(c)Section
			 1111(c)Section 1111(c) of such
			 Act is amended—
					(1)by striking
			 and at the end of paragraph (13);
					(2)by striking the
			 period and adding ; and at the end of paragraph (14); and
					(3)by adding at the
			 end a new paragraph:
						
							(15)the State
				educational agency, to the extent that it is involved in selecting and
				recommending textbooks and other instructional materials, will encourage the
				purchase of textbooks and materials that are consistent with the principles of
				universal design for
				learning.
							.
					(d)Section
			 1111(h)(5)Section 1111(h)(5) of
			 such Act is amended by striking the period and inserting the following:
			 a comprehensive plan developed in consultation with the experts in the
			 field and stakeholders to address the implementation of universal design for
			 learning. The plan must be sufficiently detailed to provide substantial
			 guidance for activities that include research, model demonstrations, technical
			 assistance and dissemination, technology innovations, personnel preparation,
			 staff development and other means to develop and apply universal design for
			 learning to standards, curriculum, teaching methods, instructional materials
			 and assessments. The plan shall include proposed funding levels and timelines
			 for implementing the various research, development and dissemination
			 activities, and other components of the plan..
				(e)Section
			 1112(c)(1)Section 1112(c)(1) of
			 such Act is amended—
					(1)by striking
			 and at the end of subclause (N);
					(2)by striking the
			 period and adding ; and at the end of subclause (O); and
					(3)by
			 adding at the end the following:
						
							(P)Encourage the use
				of curriculum, teaching methods, instructional materials and assessments that
				are consistent with the principles of universal design for
				learning.
							.
					(f)Section
			 2112(b)Section 2112(b) of such
			 Act is amended by adding at the end the following:
					
						(12)A description of
				how the State educational agency will use funds under this part to provide
				training in the use of teaching methods consistent with the principles of
				universal design for
				learning.
						.
				(g)Section
			 2112(c)(2)Section 2112(c)(2) of
			 such Act is amended by inserting general and special education
			 after involvement of, and inserting consistent with the
			 principals of universal learning after teaching
			 skills.
				(h)Section
			 2402(a)Section 2402(a) of such
			 Act is amended by adding at the end the following:
					
						(9)To permit the
				purchase and implementation of universally designed technology, including staff
				development and technical support; to ensure that all students, including those
				with disabilities, will have an opportunity to benefit from the integration of
				technology into the general education curriculum; to provide frequent
				experiences in the use of universally designed technologies that may be applied
				to large scale assessments; and to measure the impact of universally designed
				technologies on the learning and achievement of all
				learners.
						.
				(i)Section
			 6111(1)Section 6111(1) of such
			 Act is amended by inserting and universally designed assessments under
			 section 1111 (b)(3)(C)(xvi) after required by section
			 1111(b).
				(j)Section
			 9101Section 9101 of such Act is
			 amended by adding at the end the following:
					
						(44)Universal
				designThe term universal design, as defined in
				section 3 of the Assistive Technology Act of 1998 (29
				U.S.C. 3002), means a concept or philosophy for designing and delivering
				products and services that are usable by people with the widest range of
				possible functional capabilities, which include products and services that are
				directly usable (without requiring assistive technologies) and products and
				services that are made usable with assistive technologies.
						(45)Universal
				design for learningThe term universal design for
				learning extends the concept of universal design to the field of
				education. It is a research-based framework for designing curriculum, including
				goals, methods, materials, and assessments, that enables all individuals to
				gain knowledge, skills, and enthusiasm for learning. Universal design for
				learning provides curricular flexibility (in activities, in the ways
				information is presented, in the ways students respond or demonstrate
				knowledge, and in the ways students are engaged) to reduce barriers, provide
				appropriate supports and challenges, and maintain high achievement standards
				for all students, including students with disabilities.
						(46)Universally
				designed technologyThe term universally designed
				technology means hardware and software that—
							(A)include the
				features necessary for use by all learners or supports integration with the
				necessary assistive hardware and software technologies to ensure that the
				hardware and software are accessible and optimized for all learners; and
							(B)provide
				flexibility in the ways that information is presented, in the ways that
				students respond or demonstrate knowledge, and in the ways in which students
				are engaged in order to provide appropriate support and challenge and enhance
				the performance for a typically diverse spectrum of
				learners.
							.
				508.Doubling
			 scientific-based education research at Department of EducationThere are authorized to be appropriated for
			 research, development, and dissemination activities for the Institute of
			 Education Sciences of the Department of Education—
				(1)$163,000,000 for
			 fiscal year 2008;
				(2)$218,000,000 for
			 fiscal year 2009;
				(3)$272,000,000 for
			 fiscal year 2010;
				(4)$326,000,000 for
			 fiscal year 2011; and
				(5)$380,000,000 for
			 fiscal year 2012;
				To enhance
			 research and development on primary and secondary education reform through
			 scientifically based research and innovative models for education and
			 learning.509.Supplemental
			 educational services
				(a)Use of school
			 facilities in providing supplemental educational
			 servicesParagraph (2) of section 1116(e) of such Act is
			 amended—
					(1)by striking
			 and at the end of subparagraph (C);
					(2)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
					(3)by inserting after
			 subparagraph (D) the following new subparagraph:
						
							(E)establish a process
				(which may include, after consultation with parents receiving such services,
				reasonable limits) for approved providers to provide such services at schools
				which otherwise permit nonschool-affiliated groups to use school
				facilities.
							.
					(b)Use of
			 multi-district consortiums To satisfy SES requirementsSubsection
			 (e) of section 1116 of such Act is amended—
					(1)by redesignating
			 paragraph (12) as paragraph (13); and
					(2)by inserting after
			 paragraph (11) the following new paragraph:
						
							(12)Consortiums
								(A)Use of
				multi-district consortiums to satisfy SES requirementsLocal
				educational agencies may form consortiums to carry out the functions of such
				agencies under this subsection.
								(B)Pooling of
				eligible studentsNothing in this section shall be construed to
				prohibit students eligible for supplemental educational services from pooling
				together to attract additional provider
				options.
								.
					510.Increasing
			 support for foster children and youth
				(a)Elementary and
			 Secondary Education Act of 1965
					(1)Section
			 1112(b)(1)(E)(ii)Section
			 1112(b)(1)(E)(ii) of the Elementary and Secondary Education Act of 1965 is
			 amended by inserting foster children and youth, after
			 homeless children,.
					(2)Section
			 1112(b)(1)(O)Section
			 1112(b)(1)(O) of the Elementary and Secondary Education Act of 1965 is amended
			 by inserting and foster children and youth after homeless
			 children,.
					(3)Section
			 1113(b)(3)(A)Section
			 1113(b)(3)(A) of the Elementary and Secondary Education Act of 1965 is amended
			 by inserting and foster children and youth after homeless
			 children.
					(4)Section
			 1115(b)(2)Section 1115(b)(2) of
			 the Elementary and Secondary Education Act is amended by inserting at the end
			 the following:
						
							(F)Foster children
				and youthA child or youth who is in the foster care system and
				attending any school served by the local educational agency is eligible for
				services under this part.
							BEducation for
				Eligible Children and Youths
								721.Statement of
				policyThe following is the
				policy of the Congress:
									(1)Each State
				educational agency shall ensure that each child of a homeless individual and
				each eligible child or youth has equal access to the same free, appropriate
				public education, including a public preschool education, as provided to other
				children and youths.
									(2)In any State that
				has a compulsory residency requirement as a component of the State’s compulsory
				school attendance laws or other laws, regulations, practices, or policies that
				may act as a barrier to the enrollment, attendance, or success in school of
				eligible children and youths, the State will review and undertake steps to
				revise such laws, regulations, practices, or policies to ensure that eligible
				children and youths are afforded the same free, appropriate public education as
				provided to other children and youths.
									(3)Homelessness alone
				is not sufficient reason to separate students from the mainstream school
				environment.
									(4)Eligible children
				and youths should have access to the education and other services that such
				children and youths need to ensure that such children and youths have an
				opportunity to meet the same challenging State student academic achievement
				standards to which all students are held.
									722.Grants for
				State and local activities for the education of eligible children and
				youths
									(a)General
				authorityThe Secretary is authorized to make grants to States in
				accordance with the provisions of this section to enable such States to carry
				out the activities described in subsections (d) through (g).
									(b)ApplicationNo
				State may receive a grant under this section unless the State educational
				agency submits an application to the Secretary at such time, in such manner,
				and containing or accompanied by such information as the Secretary may
				reasonably require.
									(c)Allocation and
				reservations
										(1)Allocation(A)Subject to subparagraph
				(B), the Secretary is authorized to allot to each State an amount that bears
				the same ratio to the amount appropriated for such year under section 726 that
				remains after the Secretary reserves funds under paragraph (2) and uses funds
				to carry out section 724(d) and (h), as the amount allocated under section 1122
				of the Elementary and Secondary Education Act of 1965 to
				the State for that year bears to the total amount allocated under section 1122
				of such Act to all States for that year, except that no State shall receive
				less than the greater of—
												(i)$150,000;
												(ii)one-fourth of 1 percent of the
				amount appropriated under section 726 for that year; or
												(iii)the amount such State received
				under this section for fiscal year 2001.
												(B)If there are insufficient funds in a
				fiscal year to allot to each State the minimum amount under subparagraph (A),
				the Secretary shall ratably reduce the allotments to all States based on the
				proportionate share that each State received under this subsection for the
				preceding fiscal year.
											(2)Reservations(A)The Secretary is
				authorized to reserve 0.1 percent of the amount appropriated for each fiscal
				year under section 726 to be allocated by the Secretary among the United States
				Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands, according to their respective need for assistance under this
				subtitle, as determined by the Secretary.
											(B)(i)The Secretary shall
				transfer 1 percent of the amount appropriated for each fiscal year under
				section 726 to the Department of the Interior for programs for Indian students
				served by schools funded by the Secretary of the Interior, as determined under
				the Indian Self-Determination and Education Assistance Act
				(25 U.S.C. 450 et seq.), that are consistent with the purposes of the programs
				described in this subtitle.
												(ii)The Secretary and the Secretary of
				the Interior shall enter into an agreement, consistent with the requirements of
				this subtitle, for the distribution and use of the funds described in clause
				(i) under terms that the Secretary determines best meet the purposes of the
				programs described in this subtitle. Such agreement shall set forth the plans
				of the Secretary of the Interior for the use of the amounts transferred,
				including appropriate goals, objectives, and milestones.
												(3)State
				definedFor purposes of this subsection, the term
				State does not include the United States Virgin Islands, Guam,
				American Samoa, or the Commonwealth of the Northern Mariana Islands.
										(d)ActivitiesGrants
				under this section shall be used for the following:
										(1)To carry out the
				policies set forth in section 721 in the State.
										(2)To provide
				activities for, and services to, eligible children and youths (including
				eligible children and youths of preschool age) that enable children and youths
				described in this paragraph to enroll in, attend, and succeed in school, or, if
				appropriate, in preschool programs.
										(3)To establish or
				designate an Office of Coordinator for Education of Homeless Children and
				Youths in the State educational agency in accordance with subsection
				(f).
										(4)To prepare and
				carry out the State plan described in subsection (g).
										(5)To develop and
				implement professional development programs for school personnel to heighten
				their awareness of, and capacity to respond to, specific problems in the
				education of eligible children and youths.
										(e)State and local
				subgrants
										(1)Minimum
				disbursements by StatesFrom the sums made available each year to
				carry out this subtitle, the State educational agency shall distribute not less
				than 75 percent in subgrants to local educational agencies for the purposes of
				carrying out section 723, except that States funded at the minimum level set
				forth in subsection (c)(1) shall distribute not less than 50 percent in
				subgrants to local educational agencies for the purposes of carrying out
				section 723.
										(2)Use by State
				educational agencyA State educational agency may use funds made
				available for State use under this subtitle to conduct activities under
				subsection (f) directly or through grants or contracts.
										(3)Prohibition on
				segregating eligible children and youths
											(A)In
				generalExcept as provided in subparagraph (B) and section
				723(a)(2)(B)(ii), in providing a free public education to an eligible child or
				youth, no State receiving funds under this subtitle shall segregate such child
				or youth in a separate school, or in a separate program within a school, based
				on such child’s or youth’s status as an eligible child or youth.
											(B)ExceptionNotwithstanding
				subparagraph (A), paragraphs (1)(J)(i) and (3) of subsection (g), section
				723(a)(2), and any other provision of this subtitle relating to the placement
				of eligible children or youths in schools, a State that has a separate school
				for eligible children or youths that was operated in fiscal year 2000 in a
				covered county shall be eligible to receive funds under this subtitle for
				programs carried out in such school if—
												(i)the school meets
				the requirements of subparagraph (C);
												(ii)any local
				educational agency serving a school that the eligible children and youths
				enrolled in the separate school are eligible to attend meets the requirements
				of subparagraph (E); and
												(iii)the State is
				otherwise eligible to receive funds under this subtitle.
												(C)School
				requirementsFor the State to be eligible under subparagraph (B)
				to receive funds under this subtitle, the school described in such subparagraph
				shall—
												(i)provide written
				notice, at the time any child or youth seeks enrollment in such school, and at
				least twice annually while the child or youth is enrolled in such school, to
				the parent or guardian of the child or youth (or, in the case of an
				unaccompanied youth, the youth) that—
													(I)shall be signed by
				the parent or guardian (or, in the case of an unaccompanied youth, the
				youth);
													(II)sets forth the
				general rights provided under this subtitle;
													(III)specifically
				states—
														(aa)the
				choice of schools eligible children and youths are eligible to attend, as
				provided in subsection (g)(3)(A);
														(bb)that
				no eligible child or youth is required to attend a separate school for eligible
				children or youths;
														(cc)that eligible
				children and youths shall be provided comparable services described in
				subsection (g)(4), including transportation services, educational services, and
				meals through school meals programs; and
														(dd)that eligible
				children and youths should not be stigmatized by school personnel; and
														(IV)provides contact
				information for the local liaison for eligible children and youths and the
				State Coordinator for Education of Homeless Children and Youths;
													(ii)(I)provide assistance to
				the parent or guardian of each eligible child or youth (or, in the case of an
				unaccompanied youth, the youth) to exercise the right to attend the parent’s or
				guardian’s (or youth’s) choice of schools, as provided in subsection (g)(3)(A);
				and
													(II)coordinate with the local educational
				agency with jurisdiction for the school selected by the parent or guardian (or
				youth), to provide transportation and other necessary services;
													(iii)ensure that the
				parent or guardian (or, in the case of an unaccompanied youth, the youth) shall
				receive the information required by this subparagraph in a manner and form
				understandable to such parent or guardian (or youth), including, if necessary
				and to the extent feasible, in the native language of such parent or guardian
				(or youth); and
												(iv)demonstrate in
				the school’s application for funds under this subtitle that such school—
													(I)is complying with
				clauses (i) and (ii); and
													(II)is meeting (as of
				the date of submission of the application) the same Federal and State
				standards, regulations, and mandates as other public schools in the State (such
				as complying with sections 1111 and 1116 of the Elementary and Secondary
				Education Act of 1965 and providing a full range of education and related
				services, including services applicable to students with disabilities).
													(D)School
				ineligibilityA separate school described in subparagraph (B)
				that fails to meet the standards, regulations, and mandates described in
				subparagraph (C)(iv)(II) shall not be eligible to receive funds under this
				subtitle for programs carried out in such school after the first date of such
				failure.
											(E)Local educational
				agency requirementsFor the State to be eligible to receive the
				funds described in subparagraph (B), the local educational agency described in
				subparagraph (B)(ii) shall—
												(i)implement a
				coordinated system for ensuring that eligible children and youths—
													(I)are advised of the
				choice of schools provided in subsection (g)(3)(A);
													(II)are immediately
				enrolled, in accordance with subsection (g)(3)(C), in the school selected under
				subsection (g)(3)(A); and
													(III)are promptly
				provided necessary services described in subsection (g)(4), including
				transportation, to allow eligible children and youths to exercise their choices
				of schools under subsection (g)(3)(A);
													(ii)document that
				written notice has been provided—
													(I)in accordance with
				subparagraph (C)(i) for each child or youth enrolled in a separate school under
				subparagraph (B); and
													(II)in accordance
				with subsection (g)(6)(A)(v);
													(iii)prohibit schools
				within the agency’s jurisdiction from referring eligible children or youths to,
				or requiring eligible children and youths to enroll in or attend, a separate
				school described in subparagraph (B);
												(iv)identify and
				remove any barriers that exist in schools within the agency’s jurisdiction that
				may have contributed to the creation or existence of separate schools described
				in subparagraph (B); and
												(v)not use funds
				received under this subtitle to establish—
													(I)new or additional
				separate schools for eligible children or youths; or
													(II)new or additional
				sites for separate schools for eligible children or youths, other than the
				sites occupied by the schools described in subparagraph (B) in fiscal year
				2000.
													(F)Report
												(i)PreparationThe
				Secretary shall prepare a report on the separate schools and local educational
				agencies described in subparagraph (B) that receive funds under this subtitle
				in accordance with this paragraph. The report shall contain, at a minimum,
				information on—
													(I)compliance with
				all requirements of this paragraph;
													(II)barriers to school
				access in the school districts served by the local educational agencies;
				and
													(III)the progress the
				separate schools are making in integrating eligible children and youths into
				the mainstream school environment, including the average length of student
				enrollment in such schools.
													(ii)Compliance with
				information requestsFor purposes of enabling the Secretary to
				prepare the report, the separate schools and local educational agencies shall
				cooperate with the Secretary and the State Coordinator for Education of
				Homeless Children and Youths established in the State under subsection (d)(3),
				and shall comply with any requests for information by the Secretary and State
				Coordinator for such State.
												(iii)SubmissionNot
				later than 2 years after the date of enactment of the McKinney-Vento Homeless
				Education Assistance Improvements Act of 2001, the Secretary shall submit the
				report described in clause (i) to—
													(I)the
				President;
													(II)the Committee on
				Education and the Workforce of the House of Representatives; and
													(III)the Committee on
				Health, Education, Labor, and Pensions of the Senate.
													(G)DefinitionFor
				purposes of this paragraph, the term covered county means—
												(i)San
				Joaquin County, California;
												(ii)Orange County,
				California;
												(iii)San Diego
				County, California; and
												(iv)Maricopa County,
				Arizona.
												(f)Functions of the
				office of coordinatorThe Coordinator for Education of Homeless
				Children and Youths established in each State shall—
										(1)gather reliable,
				valid, and comprehensive information on the nature and extent of the problems
				eligible children and youths have in gaining access to public preschool
				programs and to public elementary schools and secondary schools, the
				difficulties in identifying the special needs of such children and youths, any
				progress made by the State educational agency and local educational agencies in
				the State in addressing such problems and difficulties, and the success of the
				programs under this subtitle in allowing eligible children and youths to enroll
				in, attend, and succeed in, school;
										(2)develop and carry
				out the State plan described in subsection (g);
										(3)collect and
				transmit to the Secretary, at such time and in such manner as the Secretary may
				require, a report containing such information as the Secretary determines is
				necessary to assess the educational needs of eligible children and youths
				within the State;
										(4)facilitate
				coordination between the State educational agency, the State social services
				agency, and other agencies (including agencies providing mental health
				services) to provide services to eligible children and youths (including
				eligible children and youths of preschool age), and to families of children and
				youths described in this paragraph;
										(5)in order to improve
				the provision of comprehensive education and related services to eligible
				children and youths and their families, coordinate and collaborate with—
											(A)educators,
				including child development and preschool program personnel;
											(B)providers of
				services to foster, runaway, and eligible children and youths, and homeless
				families (including domestic violence agencies, shelter operators, transitional
				housing facilities, runaway and homeless youth centers, and transitional living
				programs for eligible children and youth);
											(C)local educational
				agency liaisons designated under subsection (g)(1)(J)(ii) for eligible children
				and youths; and
											(D)community
				organizations and groups representing eligible children and youths and their
				families; and
											(6)provide technical
				assistance to local educational agencies in coordination with local educational
				agency liaisons designated under subsection (g)(1)(J)(ii), to ensure that local
				educational agencies comply with the requirements of section 722(e)(3) and
				paragraphs (3) through (7) of subsection (g).
										(g)State
				plan
										(1)In
				generalEach State shall submit to the Secretary a plan to
				provide for the education of eligible children and youths within the State.
				Such plan shall include the following:
											(A)A description of
				how such children and youths are (or will be) given the opportunity to meet the
				same challenging State academic achievement standards all students are expected
				to meet.
											(B)A description of
				the procedures the State educational agency will use to identify such children
				and youths in the State and to assess their special needs.
											(C)A description of
				procedures for the prompt resolution of disputes regarding the educational
				placement of eligible children and youths.
											(D)A description of
				programs for school personnel (including principals, attendance officers,
				teachers, enrollment personnel, and pupil services personnel) to heighten the
				awareness of such personnel of the specific needs of foster, runaway, and
				eligible children and youths.
											(E)A description of
				procedures that ensure that eligible children and youths who meet the relevant
				eligibility criteria are able to participate in Federal, State, or local food
				programs.
											(F)A description of
				procedures that ensure that—
												(i)eligible children
				and youths of preschool age have equal access to the same public preschool
				programs, administered by the State agency, as provided to other children in
				the State;
												(ii)eligible children
				and youths of secondary school age and youths separated from the public schools
				are identified and accorded equal access to appropriate secondary education and
				support services; and
												(iii)eligible children
				and youths who meet the relevant eligibility criteria are able to participate
				in Federal, State, or local before- and after-school care programs.
												(G)Strategies to
				address problems identified in the report provided to the Secretary under
				subsection (f)(3).
											(H)Strategies to
				address other problems with respect to the education of eligible children and
				youths, including problems resulting from enrollment delays that are caused
				by—
												(i)immunization and
				medical records requirements;
												(ii)residency
				requirements;
												(iii)lack of birth
				certificates, school records, or other documentation;
												(iv)guardianship
				issues; or
												(v)uniform or dress
				code requirements.
												(I)A demonstration
				that the State educational agency and local educational agencies in the State
				have developed, and shall review and revise, policies to remove barriers to the
				enrollment and retention of eligible children and youths in schools in the
				State.
											(J)Assurances
				that—
												(i)the State
				educational agency and local educational agencies in the State will adopt
				policies and practices to ensure that eligible children and youths are not
				stigmatized or segregated on the basis of their status as eligible children and
				youths;
												(ii)local educational
				agencies will designate an appropriate staff person, who may also be a
				coordinator for other Federal programs, as a local educational agency liaison
				for eligible children and youths, to carry out the duties described in
				paragraph (6)(A); and
												(iii)the State and
				its local educational agencies will adopt policies and practices to ensure that
				transportation is provided, at the request of the parent or guardian (or in the
				case of an unaccompanied youth, the liaison), to and from the school of origin,
				as determined in paragraph (3)(A), in accordance with the following, as
				applicable:
													(I)If the eligible
				child or youth continues to live in the area served by the local educational
				agency in which the school of origin is located, the child’s or youth’s
				transportation to and from the school of origin shall be provided or arranged
				by the local educational agency in which the school of origin is
				located.
													(II)If the eligible
				child’s or youth’s living arrangements in the area served by the local
				educational agency of origin terminate and the child or youth, though
				continuing his or her education in the school of origin, begins living in an
				area served by another local educational agency, the local educational agency
				of origin and the local educational agency in which the eligible child or youth
				is living shall agree upon a method to apportion the responsibility and costs
				for providing the child with transportation to and from the school of origin.
				If the local educational agencies are unable to agree upon such method, the
				responsibility and costs for transportation shall be shared equally.
													(2)Compliance
											(A)In
				generalEach plan adopted under this subsection shall also
				describe how the State will ensure that local educational agencies in the State
				will comply with the requirements of paragraphs (3) through (7).
											(B)CoordinationSuch
				plan shall indicate what technical assistance the State will furnish to local
				educational agencies and how compliance efforts will be coordinated with the
				local educational agency liaisons designated under paragraph (1)(J)(ii).
											(3)Local
				educational agency requirements
											(A)In
				generalThe local educational agency serving each child or youth
				to be assisted under this subtitle shall, according to the child’s or youth’s
				best interest—
												(i)continue the
				child’s or youth’s education in the school of origin for the duration of
				homelessness, or jurisdiction of the public child welfare agency, as the case
				may be—
													(I)in any case in
				which a family becomes homeless between academic years or during an academic
				year; or
													(II)in any case in
				which a child or youth is placed in the jurisdiction of the public child
				welfare agency between academic years or during an academic year; or
													(III)for the
				remainder of the academic year, if the child or youth becomes permanently
				housed during an academic year; or
													(ii)enroll the child
				or youth in any public school that students who are not eligible children and
				youths and who live in the attendance area in which the child or youth is
				actually living are eligible to attend.
												(B)Best
				interestIn determining the best interest of the child or youth
				under subparagraph (A), the local educational agency shall—
												(i)to
				the extent feasible, keep an eligible child or youth in the school of origin,
				except when doing so is contrary to the wishes of the child’s or youth’s parent
				or guardian;
												(ii)provide a written
				explanation, including a statement regarding the right to appeal under
				subparagraph (E), to the eligible child’s or youth’s parent or guardian, if the
				local educational agency sends such child or youth to a school other than the
				school of origin or a school requested by the parent or guardian; and
												(iii)in the case of
				an unaccompanied youth, ensure that the liaison designated under paragraph
				(1)(J)(ii) assists in placement or enrollment decisions under this
				subparagraph, considers the views of such unaccompanied youth, and provides
				notice to such youth of the right to appeal under subparagraph (E).
												(C)Enrollment(i)The school selected in
				accordance with this paragraph shall immediately enroll the eligible child or
				youth, even if the child or youth is unable to produce records normally
				required for enrollment, such as previous academic records, medical records,
				proof of residency, or other documentation.
												(ii)The enrolling school shall
				immediately contact the school last attended by the child or youth to obtain
				relevant academic and other records.
												(iii)If the child or youth needs to
				obtain immunizations, or immunization or medical records, the enrolling school
				shall immediately refer the parent or guardian of the child or youth to the
				local educational agency liaison designated under paragraph (1)(J)(ii), who
				shall assist in obtaining necessary immunizations, or immunization or medical
				records, in accordance with subparagraph (D).
												(D)RecordsAny
				record ordinarily kept by the school, including immunization or medical
				records, academic records, birth certificates, guardianship records, and
				evaluations for special services or programs, regarding each eligible child or
				youth shall be maintained—
												(i)so
				that the records are available, in a timely fashion, when a child or youth
				enters a new school or school district; and
												(ii)in a manner
				consistent with section 444 of the General Education Provisions Act (20 U.S.C.
				1232g).
												(E)Enrollment
				disputesIf a dispute arises over eligibility for school
				services, school selection, enrollment in a school, or any other issue under
				this subtitle—
												(i)the child or youth
				shall be immediately enrolled in the school in which enrollment is sought,
				pending final resolution of the dispute, including all available
				appeals;
												(ii)(I)the unaccompanied youth
				or the parent or guardian of the child or youth shall be provided with written
				explanations of any related decisions made by the school, the local educational
				agency, or the State educational agency, which shall include information about
				the right to appeal the decisions; and
													(II)if the child or youth is in out-of-home
				care, the responsible local child welfare agency and the court involved shall
				also be provided with such written explanation and shall, in turn, provide such
				written explanations to individuals involved in the child’s or youth’s care, as
				appropriate;
													(iii)the child,
				youth, parent, or guardian shall be referred to the local educational agency
				liaison designated under paragraph (1)(J)(ii), who shall carry out the dispute
				resolution process as described in paragraph (1)(C) as expeditiously as
				possible after receiving notice of the dispute; and
												(iv)in the case of an
				unaccompanied youth, the liaison shall ensure that the youth is immediately
				enrolled in school pending resolution of the dispute, including all available
				appeals.
												(F)Placement
				choiceThe choice regarding placement shall be made regardless of
				whether the child or youth lives with the homeless parents or has been
				temporarily placed elsewhere.
											(G)School of origin
				definedIn this paragraph, the term school of origin
				means the school that the child or youth attended when permanently housed or
				the school in which the child or youth was last enrolled.
											(H)Contact
				informationNothing in this subtitle shall prohibit a local
				educational agency from requiring a parent or guardian of an eligible child to
				submit contact information.
											(4)Comparable
				servicesEach eligible child or youth to be assisted under this
				subtitle shall be provided services comparable to services offered to other
				students in the school selected under paragraph (3), including the
				following:
											(A)Transportation
				services.
											(B)Educational
				services for which the child or youth meets the eligibility criteria, such as
				services provided under title I of the Elementary and Secondary Education Act
				of 1965 or similar State or local programs, educational programs for children
				with disabilities, and educational programs for students with limited English
				proficiency.
											(C)Programs in
				vocational and technical education.
											(D)Programs for
				gifted and talented students.
											(E)School nutrition
				programs.
											(5)Coordination
											(A)In
				generalEach local educational agency serving eligible children
				and youths that receives assistance under this subtitle shall
				coordinate—
												(i)the provision of
				services under this subtitle with local social services agencies and other
				agencies or programs providing services to eligible children and youths and
				their families, including services and programs funded under the
				Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);
				and
												(ii)with other local
				educational agencies on interdistrict issues, such as transportation or
				transfer of school records.
												(B)Housing
				assistanceIf applicable, each State educational agency and local
				educational agency that receives assistance under this subtitle shall
				coordinate with State and local housing agencies responsible for developing the
				comprehensive housing affordability strategy described in section 105 of the
				Cranston-Gonzalez National Affordable Housing Act (42
				U.S.C. 12705) to minimize educational disruption for children and youths who
				become homeless.
											(C)Coordination
				purposeThe coordination required under subparagraphs (A) and (B)
				shall be designed to—
												(i)ensure that
				eligible children and youths have access and reasonable proximity to available
				education and related support services; and
												(ii)raise the
				awareness of school personnel and service providers of the effects of
				short-term stays in a shelter and other challenges associated with homelessness
				and being in the foster care system.
												(6)Local
				educational agency liaison
											(A)DutiesEach
				local educational agency liaison for eligible children and youths, designated
				under paragraph (1)(J)(ii), shall ensure that—
												(i)eligible children
				and youths are identified by school personnel and through coordination
				activities with other entities and agencies;
												(ii)eligible children
				and youths enroll in, and have a full and equal opportunity to succeed in,
				schools of that local educational agency;
												(iii)eligible children
				and youths and homeless families receive educational services for which such
				children and youths and families are eligible, including Head Start and Even
				Start programs and preschool programs administered by the local educational
				agency, and referrals to health care services, dental services, mental health
				services, and other appropriate services;
												(iv)the parents or
				guardians of eligible children and youths are informed of the educational and
				related opportunities available to their children and are provided with
				meaningful opportunities to participate in the education of their
				children;
												(v)public notice of
				the educational rights of eligible children and youths is disseminated where
				such children and youths receive services under this Act, such as schools,
				family shelters, and soup kitchens;
												(vi)enrollment
				disputes are mediated in accordance with paragraph (3)(E); and
												(vii)the parent or
				guardian of an eligible child or youth, and any unaccompanied youth, is fully
				informed of all transportation services, including transportation to the school
				of origin, as described in paragraph (1)(J)(iii), and is assisted in accessing
				transportation to the school that is selected under paragraph (3)(A).
												(B)NoticeState
				coordinators established under subsection (d)(3) and local educational agencies
				shall inform school personnel, service providers, and advocates working with
				homeless families of the duties of the local educational agency
				liaisons.
											(C)Local and State
				coordinationLocal educational agency liaisons for eligible
				children and youths shall, as a part of their duties, coordinate and
				collaborate with State coordinators and community and school personnel
				responsible for the provision of education and related services to eligible
				children and youths.
											(7)Review and
				revisions
											(A)In
				generalEach State educational agency and local educational
				agency that receives assistance under this subtitle shall review and revise any
				policies that may act as barriers to the enrollment of eligible children and
				youths in schools that are selected under paragraph (3).
											(B)ConsiderationIn
				reviewing and revising such policies, consideration shall be given to issues
				concerning transportation, immunization, residency, birth certificates, school
				records and other documentation, and guardianship.
											(C)Special
				attentionSpecial attention shall be given to ensuring the
				enrollment and attendance of eligible children and youths who are not currently
				attending school.
											723.Local
				educational agency subgrants for the education of eligible children and
				youths
									(a)General
				authority
										(1)In
				generalThe State educational agency shall, in accordance with
				section 722(e), and from amounts made available to such agency under section
				726, make subgrants to local educational agencies for the purpose of
				facilitating the enrollment, attendance, and success in school of eligible
				children and youths.
										(2)Services
											(A)In
				generalServices under paragraph (1)—
												(i)may be provided
				through programs on school grounds or at other facilities;
												(ii)shall, to the
				maximum extent practicable, be provided through existing programs and
				mechanisms that integrate eligible children and youths with noneligible
				children and youths; and
												(iii)shall be
				designed to expand or improve services provided as part of a school’s regular
				academic program, but not to replace such services provided under such
				program.
												(B)Services on
				school groundsIf services under paragraph (1) are provided on
				school grounds, schools—
												(i)may
				use funds under this subtitle to provide the same services to other children
				and youths who are determined by the local educational agency to be at risk of
				failing in, or dropping out of, school, subject to the requirements of clause
				(ii); and
												(ii)except as
				otherwise provided in section 722(e)(3)(b), shall not provide services in
				settings within a school that segregate eligible children and youths from other
				children and youths, except as necessary for short periods of time—
													(I)for health and
				safety emergencies; or
													(II)to provide
				temporary, special, and supplementary services to meet the unique needs of
				eligible children and youths.
													(3)RequirementServices
				provided under this section shall not replace the regular academic program and
				shall be designed to expand upon or improve services provided as part of the
				school’s regular academic program.
										(b)ApplicationA
				local educational agency that desires to receive a subgrant under this section
				shall submit an application to the State educational agency at such time, in
				such manner, and containing or accompanied by such information as the State
				educational agency may reasonably require. Such application shall include the
				following:
										(1)An assessment of
				the educational and related needs of eligible children and youths in the area
				served by such agency (which may be undertaken as part of needs assessments for
				other disadvantaged groups).
										(2)A description of
				the services and programs for which assistance is sought to address the needs
				identified in paragraph (1).
										(3)An assurance that
				the local educational agency’s combined fiscal effort per student, or the
				aggregate expenditures of that agency and the State with respect to the
				provision of free public education by such agency for the fiscal year preceding
				the fiscal year for which the determination is made, was not less than 90
				percent of such combined fiscal effort or aggregate expenditures for the second
				fiscal year preceding the fiscal year for which the determination is
				made.
										(4)An assurance that
				the applicant complies with, or will use requested funds to comply with,
				paragraphs (3) through (7) of section 722(g).
										(5)A description of
				policies and procedures, consistent with section 722(e)(3), that the agency
				will implement to ensure that activities carried out by the agency will not
				isolate or stigmatize eligible children and youths.
										(c)Awards
										(1)In
				generalThe State educational agency shall, in accordance with
				the requirements of this subtitle and from amounts made available to it under
				section 726, make competitive subgrants to local educational agencies that
				submit applications under subsection (b). Such subgrants shall be awarded on
				the basis of the need of such agencies for assistance under this subtitle and
				the quality of the applications submitted.
										(2)NeedIn
				determining need under paragraph (1), the State educational agency may consider
				the number of eligible children and youths enrolled in preschool, elementary,
				and secondary schools within the area served by the local educational agency,
				and shall consider the needs of such children and youths and the ability of the
				local educational agency to meet such needs. The State educational agency may
				also consider the following:
											(A)The extent to
				which the proposed use of funds will facilitate the enrollment, retention, and
				educational success of eligible children and youths.
											(B)The extent to
				which the application—
												(i)reflects
				coordination with other local and State agencies that serve eligible children
				and youths; and
												(ii)describes how the
				applicant will meet the requirements of section 722(g)(3).
												(C)The extent to
				which the applicant exhibits in the application and in current practice a
				commitment to education for all eligible children and youths.
											(D)Such other criteria
				as the State agency determines appropriate.
											(3)QualityIn
				determining the quality of applications under paragraph (1), the State
				educational agency shall consider the following:
											(A)The applicant’s
				needs assessment under subsection (b)(1) and the likelihood that the program
				presented in the application will meet such needs.
											(B)The types,
				intensity, and coordination of the services to be provided under the
				program.
											(C)The involvement of
				parents or guardians of eligible children or youths in the education of their
				children.
											(D)The extent to
				which eligible children and youths will be integrated within the regular
				education program.
											(E)The quality of the
				applicant’s evaluation plan for the program.
											(F)The extent to
				which services provided under this subtitle will be coordinated with other
				services available to eligible children and youths and their families.
											(G)Such other
				measures as the State educational agency considers indicative of a high-quality
				program, such as the extent to which the local educational agency will provide
				case management or related services to unaccompanied youths.
											(4)Duration of
				grantsGrants awarded under this section shall be for terms not
				to exceed 3 years.
										(d)Authorized
				activitiesA local educational agency may use funds awarded under
				this section for activities that carry out the purpose of this subtitle,
				including the following:
										(1)The provision of
				tutoring, supplemental instruction, and enriched educational services that are
				linked to the achievement of the same challenging State academic content
				standards and challenging State student academic achievement standards the
				State establishes for other children and youths.
										(2)The provision of
				expedited evaluations of the strengths and needs of eligible children and
				youths, including needs and eligibility for programs and services (such as
				educational programs for gifted and talented students, children with
				disabilities, and students with limited English proficiency, services provided
				under title I of the Elementary and Secondary Education Act of
				1965 or similar State or local programs, programs in vocational and
				technical education, and school nutrition programs).
										(3)Professional
				development and other activities for educators and pupil services personnel
				that are designed to heighten the understanding and sensitivity of such
				personnel to the needs of eligible children and youths, the rights of such
				children and youths under this subtitle, and the specific educational needs of
				foster, runaway, and eligible children and youths.
										(4)The provision of
				referral services to eligible children and youths for medical, dental, mental,
				and other health services.
										(5)The provision of
				assistance to defray the excess cost of transportation for students under
				section 722(g)(4)(A), not otherwise provided through Federal, State, or local
				funding, where necessary to enable students to attend the school selected under
				section 722(g)(3).
										(6)The provision of
				developmentally appropriate early childhood education programs, not otherwise
				provided through Federal, State, or local funding, for eligible children and
				youths of preschool age.
										(7)The provision of
				services and assistance to attract, engage, and retain eligible children and
				youths, and unaccompanied youths, in public school programs and services
				provided to noneligible children and youths.
										(8)The provision for
				eligible children and youths of before- and after-school, mentoring, and summer
				programs in which a teacher or other qualified individual provides tutoring,
				homework assistance, and supervision of educational activities.
										(9)If necessary, the
				payment of fees and other costs associated with tracking, obtaining, and
				transferring records necessary to enroll eligible children and youths in
				school, including birth certificates, immunization or medical records, academic
				records, guardianship records, and evaluations for special programs or
				services.
										(10)The provision of
				education and training to the parents of eligible children and youths about the
				rights of, and resources available to, such children and youths.
										(11)The development
				of coordination between schools and agencies providing services to eligible
				children and youths, as described in section 722(g)(5).
										(12)The provision of
				pupil services (including violence prevention counseling) and referrals for
				such services.
										(13)Activities to
				address the particular needs of eligible children and youths that may arise
				from domestic violence.
										(14)The adaptation of
				space and purchase of supplies for any nonschool facilities made available
				under subsection (a)(2) to provide services under this subsection.
										(15)The provision of
				school supplies, including those supplies to be distributed at shelters or
				temporary housing facilities, or other appropriate locations.
										(16)The provision of
				other extraordinary or emergency assistance needed to enable eligible children
				and youths to attend school.
										724.Secretarial
				responsibilities
									(a)Review of State
				plansIn reviewing the State plan submitted by a State
				educational agency under section 722(g), the Secretary shall use a peer review
				process and shall evaluate whether State laws, policies, and practices
				described in such plan adequately address the problems of eligible children and
				youths relating to access to education and placement as described in such
				plan.
									(b)Technical
				assistanceThe Secretary shall provide support and technical
				assistance to a State educational agency to assist such agency in carrying out
				its responsibilities under this subtitle, if requested by the State educational
				agency.
									(c)NoticeThe
				Secretary shall, before the next school year that begins after the date of
				enactment of the McKinney-Vento Homeless Education Assistance
				Improvements Act of 2001, create and disseminate nationwide a public
				notice of the educational rights of eligible children and youths and
				disseminate such notice to other Federal agencies, programs, and grantees,
				including Head Start grantees, Health Care for the Homeless grantees, Emergency
				Food and Shelter grantees, and homeless assistance programs administered by the
				Department of Housing and Urban Development.
									(d)Evaluation and
				disseminationThe Secretary shall conduct evaluation and
				dissemination activities of programs designed to meet the educational needs of
				eligible children and youths who are elementary and secondary school students,
				and may use funds appropriated under section 726 to conduct such
				activities.
									(e)Submission and
				distributionThe Secretary shall require applications for grants
				under this subtitle to be submitted to the Secretary not later than the
				expiration of the 60-day period beginning on the date that funds are available
				for purposes of making such grants and shall make such grants not later than
				the expiration of the 120-day period beginning on such date.
									(f)Determination by
				SecretaryThe Secretary, based on the information received from
				the States and information gathered by the Secretary under subsection (h),
				shall determine the extent to which State educational agencies are ensuring
				that each eligible child or youth has access to a free appropriate public
				education, as described in section 721(1).
									(g)GuidelinesThe
				Secretary shall develop, issue, and publish in the Federal Register, not later
				than 60 days after the date of enactment of the McKinney-Vento
				Homeless Education Assistance Improvements Act of 2001, school
				enrollment guidelines for States with respect to eligible children and youths.
				The guidelines shall describe—
										(1)successful ways in
				which a State may assist local educational agencies to immediately enroll
				eligible children and youths in school; and
										(2)how a State can
				review the State’s requirements regarding immunization and medical or school
				records and make such revisions to the requirements as are appropriate and
				necessary in order to enroll eligible children and youths in school
				immediately.
										(h)Information
										(1)In
				generalFrom funds appropriated under section 726, the Secretary
				shall, directly or through grants, contracts, or cooperative agreements,
				periodically collect and disseminate data and information regarding—
											(A)the number and
				location of eligible children and youths;
											(B)the education and
				related services such children and youths receive;
											(C)the extent to
				which the needs of eligible children and youths are being met; and
											(D)such other data
				and information as the Secretary determines to be necessary and relevant to
				carry out this subtitle.
											(2)CoordinationThe
				Secretary shall coordinate such collection and dissemination with other
				agencies and entities that receive assistance and administer programs under
				this subtitle.
										(i)ReportNot
				later than 4 years after the date of enactment of the McKinney-Vento
				Homeless Education Assistance Improvements Act of 2001, the
				Secretary shall prepare and submit to the President and the Committee on
				Education and the Workforce of the House of Representatives and the Committee
				on Health, Education, Labor, and Pensions of the Senate a report on the status
				of education of eligible children and youths, which shall include information
				on—
										(1)the education of
				eligible children and youths; and
										(2)the actions of the
				Secretary and the effectiveness of the programs supported under this
				subtitle.
										725.DefinitionsFor purposes of this subtitle:
									(1)The term
				eligible children and youths includes—
										(A)individuals who
				lack a fixed, regular, and adequate nighttime residence (within the meaning of
				section 103(a)(1));
										(B)(i)children and youths
				who—
												(I)are sharing the housing of other persons
				due to loss of housing, economic hardship, or a similar reason;
												(II)are living in motels, hotels, trailer
				parks, or camping grounds due to the lack of alternative adequate
				accommodations;
												(III)are living in emergency or transitional
				shelters;
												(IV)are abandoned in hospitals; or
												(V)are awaiting foster care
				placement;
												(ii)children and youths who have a
				primary nighttime residence that is a public or private place not designed for
				or ordinarily used as a regular sleeping accommodation for human beings (within
				the meaning of section 103(a)(2)(C));
											(iii)children and youths who are
				living in cars, parks, public spaces, abandoned buildings, substandard housing,
				bus or train stations, or similar settings; and
											(iv)migratory children (as such term
				is defined in section 1309 of the Elementary and Secondary Education
				Act of 1965) who are considered eligible for the purposes of this
				subtitle because the children are living in circumstances described in clauses
				(i) through (iii); and
											(C)children and
				youths in out-of-home care under the jurisdiction of the responsible public
				child welfare agency, including foster care, kinship care, care in a group
				home, and care in a child care institution.
										(2)The terms
				enroll and enrollment include attending classes and
				participating fully in school activities.
									(3)The terms
				local educational agency and State educational agency
				have the meanings given such terms in section 9101 of the Elementary
				and Secondary Education Act of 1965.
									(4)The term
				parent or guardian, used with respect to a child or youth in
				out-of-home care, means—
										(A)the person who is
				the birth or adoptive parent or legal guardian of the child or youth,
				unless—
											(i)such person’s
				right to make educational decisions for the child or youth has been terminated
				or suspended by a court; or
											(ii)the person cannot
				be indentified or located after reasonable efforts, is not available with
				reasonable promptness to assist in enrollment or placement decisions, or is not
				acting in the best educational interests of the child in enrollment or
				placement decisions; or
											(B)in a situation
				described in clause (i) or (ii) of subparagraph (A), a person appointed by a
				court to make educational decisions for the child or youth under this Act,
				after considering (in the case of a child or youth who is eligible for services
				under the Individuals with Disabilities Education Act (20
				U.S.C. 1400 et seq.)) whether the person considered to be the parent of the
				child or youth for purposes of that Act should serve as the person to make
				those educational decisions.
										(5)The term
				Secretary means the Secretary of Education.
									(6)The term
				State means each of the 50 States, the District of Columbia, and
				the Commonwealth of Puerto Rico.
									(7)The term
				unaccompanied youth includes a youth not in the physical custody
				of a parent or guardian.
									726.Authorization
				of appropriationsFor the
				purpose of carrying out this subtitle, there are authorized to be appropriated
				$150,000,000 for fiscal year 2008 and such sums as may be necessary for each of
				the 4 succeeding
				years.
								.
					511.Graduation
			 rates
				(a)Disaggregation
			 of graduation rates and elementary school indicator in determining adequate
			 yearly progressSubparagraph (D) of section 1111(b)(2) of such
			 Act is amended—
					(1)by striking
			 and at the end of clause (i);
					(2)by redesignating
			 clause (ii) as clause (iii); and
					(3)by
			 inserting after clause (i) the following new clause:
						
							(ii)shall determine
				adequate yearly progress using graduation rates of public secondary school
				students (measured separately for each group described in subparagraph (C)(v));
				and
							.
					(b)Goals for
			 increasing graduation rates for groups of students
					(1)In
			 generalSubparagraph (G) of section 1111(b)(2) of such Act is
			 amended—
						(A)by striking
			 and at the end of clause (iv);
						(B)by striking the
			 period at the end of clause (v) and inserting ; and; and
						(C)by adding at the end
			 the following new clause:
							
								(vi)shall ensure each
				group of students described in subparagraph (C)(v) meets the graduation rate
				for public secondary school
				students.
								.
						(2)Safe
			 harborClause (i) of section 1111(b)(2)(I) of such Act is amended
			 to read as follows:
						
							(i)each
				group of students described in subparagraph (C)(v) must meet or exceed the
				objectives set by the State under subparagraph (G), except that if any group
				described in subparagraph (C)(v) does not meet those objectives in any
				particular year, the school shall be considered to have made adequate yearly
				progress if—
								(I)except in the case
				of the objectives described in subparagraph (G)(vi), the percentage of students
				in that group who did not meet or exceed the proficient level of academic
				achievement on the State assessments under paragraph (3) for that year
				decreased by 10 percent of that percentage from the preceding school year and
				that group made progress on one or more of the academic indicators described in
				subparagraph (C)(vi) or (vii); and
								(II)in the case of
				the objectives described in subparagraph (G)(vi)—
									(aa)the
				school meets the objectives described in subparagraph (G)(vi), or for any
				school year prior to the school year which is at the end of the timeline
				described in subparagraph (F), meets the intermediate goals for such objectives
				described in subparagraph (H); or
									(bb)there is less
				than a 5 percentage point difference between the group described in
				subparagraph (C)(v) having the highest rate and the group so described having
				the lowest rate (except that students with disabilities who are not assessed
				against grade level content standards shall not be taken into account in
				determining adequate yearly progress for public secondary school students and
				public elementary school students);
				and
									.
					(c)Graduation rates
			 determined using 4-year adjusted cohort rateSubparagraph (C) of
			 section 1111(b)(2) of such Act is amended—
					(1)by striking
			 (defined as the percentage of students who graduate from secondary
			 school with a regular diploma in the standard number of years) in
			 clause (vi); and
					(2)by adding at the
			 end the following new flush sentence:
						
							Graduation rates under clause (vi)
				shall be determined using a 4-year adjusted cohort rate, which compares the
				number of students enrolling in the 9th grade to the number of students who
				graduate from the 12th grade 4 years later, controlling for students
				transferring to other schools and allowing for children with disabilities and
				limited-English proficient children to have additional time to graduate. The
				period of additional time described in the preceding sentence shall be defined
				in regulation by the Secretary. A similar 3-year such cohort rate shall be used
				for secondary schools with only 3
				grades..
					512.District wide
			 high schools reform
				(a)In
			 generalParagraph (1) of section 1112(b) of the
			 Elementary and Secondary Education Act of 1965 is
			 amended—
					(1)by striking
			 and at the end of subparagraph (P);
					(2)by striking the
			 period at the end of subparagraph (Q) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(R)a description of
				the districtwide school improvement plan (meeting the requirements of paragraph
				(3)(B)) that the local educational agency will implement if such agency is
				required by paragraph (3)(A) to implement such a plan as of the beginning of
				any
				year.
							.
					(b)RequirementsSubsection
			 (b) of section 1112 of such Act is amended by adding at the end the following
			 new paragraph:
					
						(3)Districtwide
				school improvement plans
							(A)In
				generalA local educational agency shall implement its
				districtwide school improvement plan as of the beginning of any year if—
								(i)(I)at least 50 percent of
				the students served by such agency are enrolled in secondary schools which did
				not make adequate yearly progress (as set out in the State’s plan under section
				1111(b)(2)) for the preceding year; or
									(II)at least 50 percent of the secondary
				schools served by such agency did not make such progress for such preceding
				year; and
									(ii)attendance rates
				at the secondary schools served by such agency that did not make such progress
				for such preceding year, and the attendance rates of 8th grade students (or the
				highest grade before entering secondary school) who would otherwise enter such
				schools for such preceding year, are in the bottom quartile compared to all
				schools served by such agency.
								(B)Districtwide
				plan requirementsA districtwide school improvement program meets
				the requirements of this subparagraph if—
								(i)the plan requires
				the local educational agency, in determining the interventions necessary to
				improve achievement at secondary schools served by the agency, to
				consider—
									(I)the status of
				schools in making adequate yearly progress (as set out in the State’s plan
				under section 1111(b)(2));
									(II)graduation rates
				(within the meaning of section 1111(b)(2)(C)(vi)) for each group described in
				section 1111(b)(2)(C)(v);
									(III)assessment
				results and attendance rates for the highest grade at elementary schools whose
				students attend such agency’s secondary schools; and
									(IV)the level of
				credit accumulation by students as of the end of the lowest grade in secondary
				school; and
									(ii)such plan
				requires the local educational agency—
									(I)to focus on the
				secondary schools which resulted in meeting the requirement of subparagraph
				(A)(i) in order to reduce the number of students at those schools who do not
				meet a proficient level of academic performance;
									(II)to do a resource
				allocation analysis of the needs of the secondary schools served by such agency
				with respect to staffing, professional development, instruction, and student
				attendance and behavior;
									(III)to develop a
				research-based plan which meets the requirements of subparagraph (C) to
				address—
										(aa)the
				instructional, curriculum, and capacity needs of the local educational agency’s
				ability to assist secondary schools in increasing achievement; and
										(bb)the
				instructional needs of its schools;
										(IV)increase
				attendance and earned, on-time grade promotion; and
									(V)take steps designed
				to ensure students graduate from secondary school ready for college and the
				workplace.
									(C)Plan to meet
				instructional needsA plan meets the requirements of this
				subparagraph if the plan requires the local educational agency to
				consider—
								(i)ensuring alignment
				between the curriculum used by the school district and State standards;
								(ii)the use of
				formative assessments;
								(iii)the use of data
				to improve instruction;
								(iv)the incorporation
				of staff-focused professional development;
								(v)the hiring,
				placement, and distribution of highly effective principals;
								(vi)the hiring and
				distribution of highly effective teachers; and
								(vii)the use of an
				extended school day and school year.
								(D)Peer review
				before State approvalThe State educational agency may approve a
				local educational agency’s plan under this section only after—
								(i)considering the
				results of a peer review of the districtwide school improvement plan referred
				to in paragraph (1)(R); and
								(ii)consulting with
				State officials responsible for juvenile justice and alternative education
				placements.
								The
				State educational agency shall provide technical assistance to local
				educational agencies in the development of such districtwide school improvement
				plans..
				
